







--------------------------------------------------------------------------------

Published CUSIP Numbers: 74587JAA2, 74587JAB0
CREDIT AGREEMENT
Dated as of
JULY 23, 2014
among
PULTEGROUP, INC.,
as Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer,
and
The Other Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent


THE ROYAL BANK OF SCOTLAND PLC,
SUNTRUST BANK,
and
CITIBANK, N.A.,
as Co-Documentation Agents


BNP PARIBAS,
COMERICA BANK,
and
PNC BANK, NATIONAL ASSOCIATION,
as Managing Agents


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
RBS SECURITIES INC.,
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section    Page
Article I. Definitions and Accounting Terms- 1 -
1.01Defined Terms    - 1 -
1.02Other Interpretive Provisions    - 24 -
1.03Accounting Terms    - 24 -
1.04Rounding    - 25 -
1.05Times of Day; Rates    - 25 -
1.06Letter of Credit Amounts    - 25 -
Article II. The Commitments and Credit Extensions- 26 -
2.01Committed Loans    - 26 -
2.02Borrowings, Conversions and Continuations of Committed Loans    - 26 -
2.03Letters of Credit    - 27 -
2.04Swing Line Loans    - 35 -
2.05Prepayments    - 38 -
2.06Termination or Reduction of Commitments    - 39 -
2.07Repayment of Loans    - 39 -
2.08Interest    - 39 -
2.09Fees    - 40 -
2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    - 41 -
2.11Evidence of Debt    - 41 -
2.12Payments Generally; Administrative Agent’s Clawback    - 42 -
2.13Sharing of Payments by Lenders    - 43 -
2.14Increase in Commitments.    - 44 -
2.15Cash Collateral.    - 45 -
2.16Defaulting Lenders    - 46 -
Article III. Taxes, Yield Protection and Illegality- 48 -
3.01Taxes    - 48 -
3.02Illegality    - 52 -
3.03Inability to Determine Rates    - 53 -
3.04Increased Costs; Reserves on Eurodollar Rate Loans    - 54 -
3.05Compensation for Losses    - 55 -
3.06Mitigation Obligations; Replacement of Lenders    - 56 -
3.07Survival    - 56 -
Article IV. Conditions Precedent To Credit Extensions- 56 -
4.01Conditions of Initial Credit Extension    - 56 -
4.02Conditions to all Credit Extensions    - 58 -
Article V. Representations and Warranties- 59 -
5.01Financial Condition    - 59 -
5.02No Material Change    - 59 -
5.03Organization and Good Standing    - 59 -
5.04Due Authorization    - 59 -
5.05No Conflicts    - 59 -

ii

--------------------------------------------------------------------------------




5.06Consents    - 60 -
5.07Enforceable Obligations    - 60 -
5.08No Default    - 60 -
5.09Liens    - 60 -
5.10Indebtedness    - 60 -
5.11Litigation    - 60 -
5.12Taxes    - 60 -
5.13Compliance with Law    - 60 -
5.14ERISA    - 60 -
5.15Subsidiaries    - 61 -
5.16Use of Proceeds    - 62 -
5.17Government Regulation    - 62 -
5.18Environmental Matters    - 62 -
5.19Intellectual Property    - 63 -
5.20Solvency    - 63 -
5.21Investments    - 63 -
5.22Disclosure    - 63 -
5.23Licenses, Etc    - 63 -
5.24Burdensome Restrictions    - 63 -
5.25Labor Contracts and Disputes    - 64 -
5.26Broker’s Fees    - 64 -
5.27OFAC    - 64 -
5.28Anti-Corruption Laws    - 64 -
Article VI. Affirmative Covenants- 64 -
6.01Information Covenants    - 64 -
6.02Financial Covenants    - 68 -
6.03Preservation of Existence and Franchises    - 68 -
6.04Books and Records    - 68 -
6.05Compliance with Law    - 68 -
6.06Payment of Taxes and Other Indebtedness    - 68 -
6.07Insurance    - 69 -
6.08Maintenance of Property    - 69 -
6.09Performance of Obligations    - 69 -
6.10Use of Proceeds    - 69 -
6.11Audits/Inspections    - 69 -
6.12Additional Credit Parties    - 69 -
6.13Anti-Corruption Laws    - 69 -
6.14Stock Exchange Listing    - 70 -
Article VII. Negative Covenants- 70 -
7.01Indebtedness    - 70 -
7.02Liens    - 70 -
7.03Nature of Business    - 71 -
7.04Consolidation and Merger    - 71 -
7.05Sale or Lease of Assets    - 71 -
7.06Sale and Leaseback    - 71 -
7.07Advances, Investments and Loans    - 72 -
7.08Transactions with Affiliates    - 72 -

iii

--------------------------------------------------------------------------------




7.09Fiscal Year; Organizational Documents    - 72 -
7.10No Limitations    - 72 -
7.11No Other Negative Pledges    - 72 -
7.12Other Indebtedness    - 72 -
7.13Borrowing Base Limitations    - 73 -
7.14Sanctions    - 73 -
7.15Anti-Corruption Laws    - 73 -
Article VIII. Events of Default and Remedies- 73 -
8.01Events of Default    - 73 -
8.02Remedies Upon Event of Default    - 75 -
8.03Application of Funds    - 76 -
Article IX. Administrative Agent- 77 -
9.01Appointment and Authority    - 77 -
9.02Rights as a Lender    - 77 -
9.03Exculpatory Provisions    - 77 -
9.04Reliance by Administrative Agent    - 78 -
9.05Delegation of Duties    - 78 -
9.06Resignation of Administrative Agent    - 79 -
9.07Non-Reliance on Administrative Agent and Other Lenders    - 80 -
9.08No Other Duties, Etc    - 80 -
9.09Administrative Agent May File Proofs of Claim    - 80 -
Article X. Miscellaneous- 81 -
10.01Amendments, Etc    - 81 -
10.02Notices; Effectiveness; Electronic Communication    - 82 -
10.03No Waiver; Cumulative Remedies; Enforcement    - 84 -
10.04Expenses; Indemnity; Damage Waiver    - 85 -
10.05Payments Set Aside    - 87 -
10.06Successors and Assigns    - 87 -
10.07Treatment of Certain Information; Confidentiality    - 92 -
10.08Right of Setoff    - 93 -
10.09Interest Rate Limitation    - 93 -
10.10Counterparts; Integration; Effectiveness    - 93 -
10.11Survival of Representations and Warranties    - 93 -
10.12Severability    - 94 -
10.13Replacement of Lenders    - 94 -
10.14Governing Law; Jurisdiction; Etc    - 95 -
10.15Waiver of Jury Trial    - 96 -
10.16No Advisory or Fiduciary Responsibility    - 96 -
10.17Electronic Execution of Assignments and Certain Other Documents    - 96 -
10.18USA PATRIOT Act    - 97 -
10.19Time of the Essence    - 97 -
SIGNATURES    - S-1 -

iv

--------------------------------------------------------------------------------




SCHEDULES
1.01    Existing Letters of Credit
2.01    Commitments and Applicable Percentages
5.09    Existing Liens
5.10    Existing Indebtedness
5.11    Litigation
5.15    Subsidiaries
5.21    Investments
5.25    Labor Contracts and Disputes
10.02    Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS
Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C    Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Administrative Questionnaire
F    Guaranty
G    Opinion Matters
H    Forms of U.S. Tax Compliance Certificates



v

--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of July 23, 2014
among PULTEGROUP, INC., a Michigan corporation (“Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer.
Borrower has requested that the Lenders provide a revolving credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

1

--------------------------------------------------------------------------------




Article I.Definitions and Accounting Terms
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition” means, by any Person, the acquisition by such Person of the Equity
Interests or all or substantially all of the assets of another Person, whether
or not involving a merger or consolidation with such Person.
“Additional Credit Party” means each Person that becomes a Guarantor after the
Closing Date, as provided in Section 6.12 or otherwise.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Credit Documents, or any successor administrative agent.
“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as Administrative Agent may from time to time notify to Borrower and the
Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt to Capitalization Ratio as set forth below:

2

--------------------------------------------------------------------------------




Level
Debt to Capitalization Ratio
Base Rate Applicable Rate
Eurodollar Rate Applicable Rate
Unused Fee
1
< 25%
0.125%
1.125%
0.200%
2
> 25% - < 35%
0.250%
1.250%
0.250%
3
> 35% - < 45%
0.500%
1.500%
0.300%
4
> 45%
1.000%
2.000%
0.350%



Any increase or decrease in the Applicable Rate resulting from a change in the
Debt to Capitalization Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered. The Applicable Rate in effect from the Closing Date
until adjusted as set forth herein shall be determined based upon Pricing Level
1.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC, RBS Securities Inc., and SunTrust
Robinson Humphrey, Inc., each in their capacity as joint lead arranger and joint
book manager.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by
Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2013, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (1/2 of 1%), (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate,” and (c) the one-month Eurodollar Rate

3

--------------------------------------------------------------------------------




plus one percent (1.0%). The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.01.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Base” means, from time to time, the sum of the following amounts
(without duplication), all as reflected from time to time in accordance with
GAAP consistently applied in the consolidated balance sheet of Borrower:


(a)    one hundred percent (100%) of the Credit Parties’ Unrestricted Cash in
excess of $25,000,000;
(b)    ninety percent (90%) of the Net Housing Unit Proceeds due to any Credit
Party at closing as a result of the consummation of the sale of any Housing
Unit, which Net Housing Unit Proceeds have been paid to the closing agent
handling such sale but which have not yet been received by such Credit Party;
provided, however, that if, and to the extent that, such Net Housing Unit
Proceeds which are reported as outstanding on the last day of any fiscal quarter
of Borrower are not received by such Credit Party on or before the tenth (10th)
day following the end of any such fiscal quarter, such Net Housing Unit Proceeds
shall not be included in the Borrowing Base;
(c)    ninety percent (90%) of the Net Book Value of all Housing Units Under
Contract;
(d)    eighty-five percent (85%) of the Net Book Value of all Housing Units
(including model Housing Units) that are not Housing Units Under Contract;
(e)    seventy percent (70%) of the Net Book Value of all Finished Lots;
(f)    fifty-five percent (55%) of the Net Book Value of all Land Under
Development; and
(g)    forty percent (40%) of the Net Book Value of all Land Held for Future
Development/Disposition;


provided that notwithstanding anything to the contrary provided herein, any
asset which is encumbered by a Lien (other than a Lien described in clauses (a),
(b), (c), (g) or (m) of the definition of “Permitted Liens”) shall not be
included in the calculation of the Borrowing Base pursuant to clauses (a)
through (g) above.



4

--------------------------------------------------------------------------------




“Borrowing Base Debt” means all Indebtedness of the Credit Parties including the
Obligations, but excluding (a) any Qualified Subordinated Debt and (b) any
Non-Recourse Land Financing secured solely by Real Estate that is owned by any
Credit Party and that, if the same did not secure such Indebtedness, would be
included in the determination of the Borrowing Base.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York and the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.
“Businesses” has the meaning specified in Section 5.18.
“Capital Expenditures” means all expenditures of the Credit Parties and their
Subsidiaries which, in accordance with GAAP, would be classified as capital
expenditures, including, without limitation, Capital Leases.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person and the amount of such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
“Capitalization” means, as of any date of determination, the sum of (a) all
Indebtedness of the Credit Parties less (i) fifty percent (50%) of Qualified
Subordinated Debt and (ii) all Unrestricted Cash in excess of $25,000,000, plus
(b) the consolidated net Shareholders’ Equity of Borrower as determined in
accordance with GAAP.
“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances,
in each case pursuant to documentation in form and substance reasonably
satisfactory to Administrative Agent and such L/C Issuer. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than 180 days from
the date of acquisition, (b) Dollar denominated time and demand deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank
having capital and surplus in excess of $500,000,000 or (iii) any bank whose
short-term commercial paper rating from S&P is at least A-2 or the equivalent
thereof or from Moody’s is at least P-2 or the equivalent thereof (any such bank
being an “Approved Bank”), in each case with maturities of not more than 180
days from the date of acquisition, (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A-2 (or the equivalent thereof) or better by S&P or P-2 (or the equivalent
thereof) or better by Moody’s and maturing within 180 days of the date of
acquisition, (d) repurchase agreements with a bank or trust company (including
any of the Lenders) or recognized securities dealer having capital and surplus
in excess of $500,000,000 for direct obligations issued by or fully guaranteed
by the United States of America in which Borrower shall have a perfected first
priority security interest (subject to no other Liens) and having, on the date
of purchase thereof, a fair market value of at least one hundred percent (100%)
of the amount of the repurchase obligations, (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered

5

--------------------------------------------------------------------------------




under the Investment Company Act of 1940, which are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing clauses (a) through (d), and (f) Investments consistent with the
PulteGroup, Inc. Cash Investment Policy as set forth on Schedule 5.21.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, so long as such right is exercisable immediately or within
sixty (60) days of the applicable date of determination (such right, an “option
right”)), directly or indirectly, of thirty percent (30%) or more of the equity
securities of Borrower entitled to vote for members of the board of directors or
equivalent governing body of Borrower on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right);
(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
(c)    the passage of thirty (30) days from the date upon which any Person or
two or more Persons acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of

6

--------------------------------------------------------------------------------




the power to exercise, directly or indirectly, a controlling influence over the
management or policies of Borrower, or control over the equity securities of
Borrower entitled to vote for members of the board of directors or equivalent
governing body of Borrower on a fully-diluted basis (and taking into account all
such securities that such Person or group has the right to acquire pursuant to
any option right) representing thirty percent (30%) or more of the combined
voting power of such securities.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Committed Borrowing” means a Borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), shall be substantially in
the form of Exhibit A or such other form as may be approved by Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by Administrative Agent), appropriately completed
and signed by a Responsible Officer of Borrower.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Tangible Assets” means, as of any date of determination, the
sum of (a) Tangible Net Worth and (b) Indebtedness of the Credit Parties.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement, the Fee Letters, and the Guaranty.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

7

--------------------------------------------------------------------------------




“Credit Parties” means, collectively, Borrower and each Guarantor, and “Credit
Party” means any one of the Credit Parties.
“Debt to Capitalization Ratio” means, as of any date, the ratio (stated as a
percentage) of (a) Indebtedness of the Credit Parties less (i) fifty percent
(50%) of Qualified Subordinated Debt and (ii) all Unrestricted Cash in excess of
$25,000,000, to (b) Capitalization.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees or L/C Borrowings, a rate equal to the highest interest rate
(including any Applicable Rate) otherwise applicable to such Loan, plus two
percent (2.0%) per annum, regardless of the Debt to Capitalization Ratio
(subject, in all cases other than a Default occurring under Sections 8.01(a) or
(f), to the request of the Required Lenders), and (b) when used with respect to
Letter of Credit Fees or L/C Borrowings, a rate equal to the Applicable Rate
plus two percent (2.0%) per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent, any L/C Issuer, the Swing Line
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Line
Loans) within two (2) Business Days of the date when due, (b) has notified
Borrower, Administrative Agent, any L/C Issuer or the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by Administrative Agent or Borrower, to confirm in writing
to Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with

8

--------------------------------------------------------------------------------




such Lender. Any determination by Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by
Administrative Agent in a written notice of such determination, which shall be
delivered by Administrative Agent to Borrower, each L/C Issuer, the Swing Line
Lender and each Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiaries” means all direct and indirect Subsidiaries of a Credit
Party that are domiciled, incorporated or organized under the laws of any state
of the United States or the District of Columbia (or have any material assets
located in the United States).
“EBITDA” means, for any period, the sum of (a) Net Income of the Credit Parties
for such period (excluding the effect of any extraordinary or other
non-recurring gains or losses outside of the ordinary course of business) plus
(b) an amount which, in the determination of such Net Income for such period has
been deducted for (i) interest expense (including previously capitalized
interest included in the cost of goods sold) of the Credit Parties for such
period, (ii) total Federal, state, foreign or other income taxes of the Credit
Parties for such period and (iii) depreciation and amortization of the Credit
Parties for such period, plus (c) without duplication, Net Income for such
period of those Subsidiaries (other than Mortgage Banking Subsidiaries) of
Borrower that are not Credit Parties, less (d) interest income of the Credit
Parties, all as determined in accordance with GAAP.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and 10.06(b)(v) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).
“Environmental Laws” means any and all applicable Laws relating to pollution and
the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Credit Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

9

--------------------------------------------------------------------------------




“Equity Issuance” means any issuance by a Credit Party to any Person of its
Equity Interests, including pursuant to the exercise of options or warrants or
pursuant to the conversion of any debt securities to equity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by Administrative Agent.
“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured

10

--------------------------------------------------------------------------------




by net income (however denominated), franchise Taxes, and branch profits Taxes,
in each case, (i) imposed as a result of such Recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b)  U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request in
writing by Borrower under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Letters of Credit” means the Letters of Credit set forth on
Schedule 1.01.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Administrative Agent.
“Fee Letters” means the letter agreements, each dated May 30, 2014, by and among
Borrower and each Arranger.
“Finished Lot” means lots of Land Held for Future Development/Disposition as to
which (a) a final subdivision map or the equivalent (such as site condominium
documents) has been recorded or filed; (b) all major off-site construction and
infrastructure necessary to permit construction of Housing Units has been
completed to local governmental requirements; (c) utilities have been installed
to local government requirements; and (d) building permits may be issued and
construction commenced without the satisfaction of any further material
conditions.
“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

11

--------------------------------------------------------------------------------




“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means each of the Material Subsidiaries of Borrower and each
Additional Credit Party which has executed a Guaranty, including any
Supplemental Guaranty, hereunder, together with their successors and assigns,
and “Guarantor” means any one of the Guarantors.

12

--------------------------------------------------------------------------------




“Guaranty” means the guaranty, in substantially the form of Exhibit F hereto,
executed by Guarantors in favor of Administrative Agent, for the benefit of the
Lenders, including by any Supplemental Guaranty executed by a Guarantor after
the Closing Date.
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing or intending to
guarantee any Indebtedness of any other Person in any manner, whether direct or
indirect, and including without limitation any obligation, whether or not
contingent, (a) to purchase any such Indebtedness or other obligation or any
property constituting security therefore, (b) to advance or provide funds or
other support for the payment or purchase of such Indebtedness or obligation or
to maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, maintenance agreements, comfort
letters, take or pay arrangements, put agreements or similar agreements or
arrangements) for the benefit of the holder of Indebtedness of such other
Person, (c) to lease or purchase property, securities or services primarily for
the purpose of assuring the owner of such Indebtedness against loss in respect
thereof or (d) to otherwise assure or hold harmless the owner of such
Indebtedness or obligation against loss in respect thereof; provided, that a
guaranty of Non-Recourse Land Financing shall not be deemed to be a Guaranty
Obligation until, and only to the extent that, such Non-Recourse Land Financing
ceases to be Non-Recourse Land Financing; and provided further, that a guaranty
of performance and other obligations of a joint venture (other than a Payment
Guaranty) shall not constitute a Guaranty Obligation unless and until the
occurrence of a default in the obligation that is guaranteed. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any applicable
Environmental Law.
“Hedging Agreements” means any interest rate protection agreements, foreign
currency exchange agreements, commodity futures agreements or other interest or
exchange rate hedging agreements.
“Housing Unit” means a residential housing unit (whether completed or under
construction) owned by a Credit Party that is (or, upon completion of
construction thereof, will be) available for sale.
“Housing Units Under Contract” means a Housing Unit owned by a Credit Party as
to which such Credit Party has a bona fide contract of sale, in a form
customarily employed by such Credit Party and reasonably satisfactory to
Administrative Agent, entered into with a Person who is not an Affiliate of a
Credit Party, under which contract: (a) no defaults then exist; (b) the
purchaser has made the customary earnest money deposit; and (c) there are no
contingencies (other than customary contingencies in the ordinary course of the
applicable Credit Party’s business).
“Improvements” means on and off-site development work including filling to
grade, main water distribution and sewer collection systems and drainage system
installation, paving, and other improvements necessary for the use of
residential dwelling units and as otherwise required pursuant to development
agreements which may have been entered into with Governmental Authorities.
“Indebtedness” means, as to any Person, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, or upon which interest
payments are customarily made, (c) all obligations of such Person under

13

--------------------------------------------------------------------------------




conditional sale or other title retention agreements relating to property
purchased by such Person to the extent of the value of such property (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations, other
than intercompany items, of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person which would
appear as liabilities on a balance sheet of such Person, (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (f) all
Guaranty Obligations of such Person, (g) the principal portion of all
obligations of such Person under (i) Capital Leases and (ii) any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar off
balance sheet financing product of such Person where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP, (h) all net obligations of such Person
in respect of Hedging Agreements, (i) all preferred stock issued by such Person
and required by the terms thereof to be redeemed, or for which mandatory sinking
fund payments are due by a fixed date, (j) the aggregate amount of uncollected
accounts receivable of such Person subject at such time to a sale of receivables
(or similar transaction) regardless of whether such transaction is effected
without recourse to such Person or in a manner that would not be reflected on
the balance sheet of such Person in accordance with GAAP, (k) obligations of
such Person to reimburse the issuer of a letter of credit for amounts that have
been paid by such issuer in respect of drawings thereunder, (l) current
liabilities of such Person for unfunded vested pensions, (m) all obligations of
such Person to repurchase any securities which repurchase obligation is related
to the issuance thereof, including obligations commonly known as residual equity
appreciation potential shares, and (n) such Person’s pro rata share of the
“Indebtedness” (i.e., the obligations and liabilities under clauses (a) through
(m) above) of any joint venture in which such Person holds an interest. In no
event shall Indebtedness include (a) Indebtedness owed by one Credit Party to
another Credit Party or (b) any obligation of a Credit Party to reimburse the
issuer of a performance bond issued in the ordinary course of business.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intellectual Property” has the meaning set forth in Section 5.19.
“Interest Coverage Ratio” means, as of the end of any fiscal quarter of Borrower
for the twelve (12) month period ending on such date, the ratio of (a) EBITDA
for the applicable period to (b) interest incurred by the Credit Parties,
whether such interest was expensed, capitalized, paid, accrued or scheduled to
be paid or accrued, less interest income of the Credit Parties.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

14

--------------------------------------------------------------------------------




“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by Borrower in
its Committed Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and Borrower (or any Subsidiary) or in favor of any L/C
Issuer and relating to such Letter of Credit.
“Land Held for Future Development/Disposition” means Real Estate owned by the
Credit Parties held for future development or disposition and (a) with respect
to which all requisite zoning requirements and land use requirements have been
satisfied, and all requisite approvals have been obtained (on a final and
unconditional basis) from all applicable governmental authorities (other than
approvals which are simply ministerial and non-discretionary in nature), in
order to develop the Real Estate as a residential housing project and construct
Housing Units thereon; and (b) as to Real Estate located in California and other
jurisdictions that have comparable requirements and procedures, which satisfies
the requirements of clause (a) immediately above, and which is subject to a
currently effective vesting tentative map (unless a county or city where the
land is located does not grant vesting tentative maps) which has received all
necessary approvals (on a final and unconditional basis, other than future
conditions imposed on the development in order to obtain such approvals) by all
applicable Governmental Authorities.
“Land Under Development” means Land Held for Future Development/Disposition upon
which construction of Improvements has commenced but not been completed and for
which: (a) to the extent

15

--------------------------------------------------------------------------------




required, a performance bond, surety or other security has been issued to and in
favor of and unconditionally accepted by each local agency and all relevant
Governmental Authorities, including any municipal utility district in which the
Real Estate is situated with regard to all work to be performed pursuant to each
and all of said subdivision improvement agreements or other agreements; (b) all
necessary plans have been approved by all relevant Governmental Authorities for
the installation of any and all Improvements then being installed upon such Real
Estate; (c) all necessary permits have been issued for the installation of said
Improvements; and (d) utility services necessary for construction of
Improvements and residential dwelling units and the operation thereon for the
purpose intended will be available to such Real Estate upon completion of the
Improvements and the applicable Credit Party has obtained a “will serve” letter
from each and every utility company to deliver necessary utility services to
such Real Estate.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuers” means Bank of America, BNP Paribas, Citibank, N.A., Fifth Third
Bank, JPMorgan Chase Bank, N.A., PNC Bank, National Association, The Royal Bank
of Scotland plc, SunTrust Bank, TD Bank, N.A., Wells Fargo Bank, National
Association, and such other Lenders which agree, at the written request of
Borrower and with the consent of Administrative Agent (such consent not to be
unreasonably withheld), to issue one or more Letters of Credit pursuant to the
terms and conditions of this Agreement, each in its capacity as an issuer of
Letters of Credit hereunder, and “L/C Issuer” means any one of the L/C Issuers.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent, which office may include any Affiliate of such Lender

16

--------------------------------------------------------------------------------




or any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder, and
shall include the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is one (1) year after the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to the greater of (a) fifty
percent (50%) of the Aggregate Commitments and (b) $300,000,000; provided that
the Letter of Credit Sublimit shall not exceed the Aggregate Commitments. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Committed Loan or a Swing Line Loan.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Credit Parties, taken as a
whole, (b) a material adverse effect on the rights and remedies of
Administrative Agent or any Lender under any Credit Document, or of the ability
of the Credit Parties taken as a whole to perform their obligations under any
Credit Document, and (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Credit Party of any Credit Document
to which it is a party.
“Material Subsidiary” means any Domestic Subsidiary of Borrower, now owned or
hereafter acquired, that has assets (excluding intercompany loans payable by a
Subsidiary that is not a Credit Party or that are subordinated to the
Obligations) with a fair market value of $10,000,000 or greater other than as
set forth in clauses (a), (b), (c) and (d) below; provided that in no event may
there exist Domestic Subsidiaries of Borrower (other than the Excluded
Subsidiaries) that have assets (excluding intercompany loans payable by a
Subsidiary that is not a Credit Party or that are subordinated to the
Obligations), in the aggregate, with a fair market value in excess of
$100,000,000 that are not Guarantors hereunder. For purposes of this definition,
the following Subsidiaries (collectively, the “Excluded Subsidiaries”) shall not
be considered Material Subsidiaries: (a) Pulte Mortgage LLC and all other
Mortgage Banking Subsidiaries; (b) North

17

--------------------------------------------------------------------------------




American Builders Indemnity Company and its Subsidiaries; (c) Subsidiaries the
investment in which was made as permitted by clause (f) of the definition of
Permitted Investments; (d) any Subsidiary (and its immediate holding company
parent, so long as such parent’s primary assets are Equity Interests in
Subsidiaries described in this clause (d)) formed for the specific purpose of
(i) acquiring mortgages or other assets from a Credit Party, for cash or Cash
Equivalents and at a value which is comparable to that which would be obtained
for such assets on an arm’s length transaction and (ii) entering into a
securitization program (or similar transaction or series of transactions) with
respect to the acquired assets; provided that the sole recourse of such
Subsidiary’s creditors is the assets of such Subsidiary or another Person that
is not a Credit Party; (f) a Domestic Subsidiary all of whose material assets
consist of ownership of a foreign entity or assets of a foreign entity; provided
that the investment in any such Subsidiary subsequent to the Closing Date must
be a Permitted Investment; and (g) any Subsidiary that is a controlled foreign
corporation within the meaning of Section 957 of the Code; provided that the
investment in any such Domestic Subsidiary subsequent to the Closing Date must
be a Permitted Investment.
“Maturity Date” means July 21, 2017.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred percent (100%) of the Fronting Exposure of the
applicable L/C Issuer with respect to Letters of Credit issued and outstanding
at such time, (b) with respect to Cash Collateral consisting of cash or deposit
account balances provided in accordance with the provisions of
Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal to one hundred percent
(100%) of the Outstanding Amount of all LC Obligations, and (c) otherwise, an
amount determined by Administrative Agent and the applicable L/C Issuer in their
sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Banking Subsidiaries” means Pulte Mortgage LLC and its Subsidiaries,
Centex Financial Services, LLC and its Subsidiaries and any other Subsidiary of
Borrower engaged primarily in the mortgage banking business.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Net Book Value” means, with respect to an asset owned by a Credit Party, the
gross investment of such Credit Party in the asset, less all reserves (including
loss reserves and reserves for depreciation) attributable to that asset, all
determined in accordance with GAAP consistently applied.
“Net Housing Unit Proceeds” means, in connection with the sale of any Housing
Unit by a Credit Party, the gross sales price, as adjusted by all bona fide
prorations and adjustments to the sales price required to be made pursuant to
the terms of the sales contract, less the aggregate amount of bona fide closing
costs due to any Person, provided that, if such closing costs are due to an
Affiliate of a Credit Party, such costs comply with Section 7.08.



18

--------------------------------------------------------------------------------




“Net Income” means, with respect to any Person for any period, the net income
after taxes of such Person for such period, as determined in accordance with
GAAP.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Land Financing” means any Indebtedness of any Credit Party for
which the owner of such Indebtedness has no recourse, directly or indirectly, to
a Credit Party for the principal of, premium, if any, and interest on such
Indebtedness, and for which a Credit Party is not, directly or indirectly,
obligated or otherwise liable for the principal of, premium, if any, and
interest on such Indebtedness, except pursuant to mortgages, deeds of trust or
other security interests or other recourse obligations or liabilities in respect
of specific land or other real property interests of a Credit Party; provided
that recourse obligations or liabilities of a Credit Party solely for
indemnities, covenants or breach of warranty, representation or covenant in
respect of any Indebtedness will not prevent Indebtedness from being classified
as Non-Recourse Land Financing.
“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit C.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance,

19

--------------------------------------------------------------------------------




enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
or participation (other than an assignment made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by Borrower of
Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Payment Guaranty” means, with respect to any Person, such Person’s guaranty of
the obligations of a joint venture to make principal payments of its
Indebtedness, whether regularly scheduled or payable upon maturity by
acceleration or otherwise, but shall not include a guaranty in which the payment
obligations are limited to principal payments of the joint venture’s
Indebtedness required to be made solely to cure the joint venture’s failure to
maintain or satisfy a specified loan-to-value ratio or other financial covenant
or condition with respect to the collateral that secures such Indebtedness of
the joint venture.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.
“Permitted Investments” means Investments which are (a) cash or Cash
Equivalents, (b) accounts receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms, (c) inventory, raw materials and general intangibles acquired in
the ordinary course of business, (d) Investments by a Credit Party in another
Credit Party, (e) loans to directors, officers, employees, agents, customers or
suppliers in the ordinary course of business, including the financing to
purchasers of homes and other residential properties from a Credit Party, not to
exceed, in the aggregate, $10,000,000 at any one time, (f) Investments in
international home building and related ventures (whether in joint ventures or
otherwise) not to exceed $10,000,000 during the term of this Agreement,
(g) Investments in Mortgage Banking Subsidiaries in an amount not to exceed at
any one time the sum of (i) $250,000,000 plus (ii) amounts (net of applicable
taxes) received by the Credit Parties from any Mortgage Banking Subsidiaries, as
a dividend, subsequent to the Closing Date, (h) acquisitions of mortgages from
any Mortgage Banking Subsidiaries at market or better than market terms for
similar types of loans, (i) Investments in Capital Expenditures, (j) Investments
in North America Builders Indemnity Company and its Subsidiaries, or (k) other
Investments not included under clauses (a) through (j) above (including
Investments in joint ventures) which do not, in the aggregate, exceed
twenty-five percent (25%) of Tangible Net Worth at any one time.

20

--------------------------------------------------------------------------------




“Permitted Liens” means: (a) Liens securing Obligations; (b) Liens for taxes not
yet due or due but not yet delinquent or Liens for taxes being contested in good
faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established (and as to which the property subject
to any such Lien is not yet subject to foreclosure, sale or loss on account
thereof); (c) Liens in respect of property imposed by law arising in the
ordinary course of business such as materialmen’s, mechanics’, warehousemen’s,
carrier’s, landlords’ and other nonconsensual statutory Liens which are not yet
due and payable or which are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof); (d) pledges or
deposits made in the ordinary course of business to secure payment of worker’s
compensation insurance, unemployment insurance, pensions or social security
programs; (e) Liens arising from good faith deposits in connection with or to
secure performance of tenders, bids, leases, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money); (f) Liens arising in connection with or to secure performance of
statutory obligations and surety and appeal bonds; (g) easements, rights-of-way,
restrictions (including zoning restrictions), matters of plat, minor defects or
irregularities in title and other similar charges or encumbrances not, in any
material respect, impairing the use of the encumbered property for its intended
purposes; (h) judgment Liens that would not constitute an Event of Default;
(i) Liens in connection with Capital Leases and Liens securing Indebtedness
permitted by Section 7.01(g) and (h); (j) Liens arising by virtue of any
statutory or common law provision relating to banker’s liens, rights of setoff
or similar rights as to deposit accounts or other funds maintained with a
creditor depository institution; (k) Liens existing on the Closing Date and
identified on Schedule 5.09; (l) Liens granted to secure any Indebtedness
permitted by Section 7.01(b); provided that (i) no such Lien shall extend to any
property other than the property subject thereto on the Closing Date and
(ii) the principal amount of the Indebtedness secured by such Liens shall not be
increased from that existing as of the Closing Date (as such Indebtedness has
been amortized subsequent to the Closing Date); and (m) Liens on assets securing
contingent consideration that may be payable by a Credit Party to the seller or
sellers of such assets as a profit, price, or premium participation in such
assets, provided that such obligations are not past due and the amount thereof
does not exceed the cost of such assets.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Borrower or any
ERISA Affiliate or any such Plan to which Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.01.
“Public Lender” has the meaning specified in Section 6.01.
“Qualified Subordinated Debt” means Subordinated Debt issued by the Credit
Parties, which (a) matures on or after the first anniversary of the Maturity
Date (and reduced, for purposes of this definition, by any principal
amortization payments of such Subordinated Debt payable prior to the Maturity
Date) and (b) is in an aggregate amount not to exceed $300,000,000.
“Real Estate” means land, rights in land and interests therein and equipment,
structures, Improvements, furnishings, fixtures and buildings located on or used
in connection with land, rights in land or interests therein, but shall not
include mortgages or interests therein.

21

--------------------------------------------------------------------------------




“Real Properties” means such real properties as the Credit Parties may own or
lease (as lessee or sublessee) from third parties from time to time.
“Recipient” means Administrative Agent, any Lender, any L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of any
Credit Party hereunder.
“Register” has the meaning specified in Section 10.06(c).
“Regulation T, U, or X” means Regulation T, U or X, respectively, of the FRB as
from time to time in effect and any successor to all or a portion thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30)-day notice period has been
waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of the Aggregate Commitments or, if such Commitments
have been terminated, Lenders holding in the aggregate more than fifty percent
(50%) of the Total Outstandings at such time. The Commitment of, and the portion
of the Total Outstandings held by any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the applicable L/C Issuer, as the case may be, in making
such determination.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party, and solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Credit
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Credit Party so designated by any of
the foregoing officers in a notice to Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Borrower or
any Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to Borrower’s
stockholders, partners or members (or the equivalent Person thereof).

22

--------------------------------------------------------------------------------




“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.
“Sale and Leaseback Transaction” means a sale or transfer made by a Credit Party
(except a sale or transfer made from one Credit Party to another Credit Party)
of any property which is either (a) a manufacturing plant, warehouse, office
building or model home whose book value constitutes one percent (1%) or more of
Consolidated Net Tangible Assets as of the date of determination or (b) any
property which is not a manufacturing plant, warehouse, office building or model
home whose book value constitutes five percent (5%) or more of Consolidated Net
Tangible Assets as of the date of determination, if such sale or transfer is
made with the intention of leasing, or as part of an arrangement involving the
lease of, such property to Borrower or a Material Subsidiary.
“Sanction(s)” means any economic or financial sanction or trade embargo
administered or enforced by the United States Government (including OFAC), the
United Nations Security Council, the European Union or any member state thereof,
Her Majesty’s Treasury or other relevant sanctions authority.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial Inc. and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of Borrower and its Subsidiaries as of that date determined
in accordance with GAAP.
“Solvent” means, with respect to each Credit Party as of a particular date, that
on such date (a) such Credit Party is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (b) such Credit Party does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Credit Party’s
ability to pay as such debts and liabilities mature in their ordinary course,
(c) such Credit Party is not engaged in a business or a transaction, and is not
about to engage in a business or a transaction, for which such Credit Party’s
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Credit
Party is engaged or is to engage, (d) the fair value of the assets of such
Credit Party is greater than the total amount of liabilities (excluding
(i) Letters of Credit and surety bonds issued in the normal course of business
in connection with such Credit Party’s development activities and
(ii) intercompany indebtedness owed to other Credit Parties), including
contingent liabilities of such Credit Party and (e) the present fair saleable
value of the assets of such Credit Party is not less than the amount that will
be required to pay the probable liability of such Credit Party on its debts as
they become absolute and matured. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
“Subordinated Debt” means any Indebtedness incurred by a Credit Party that is
subordinated in full to the Obligations on subordination terms acceptable to
Administrative Agent.

23

--------------------------------------------------------------------------------




“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.
“Supplemental Guaranty” means any Supplemental Guaranty (in the form of
Exhibit A to the form of Guaranty attached hereto as Exhibit F) executed and
delivered by a Material Subsidiary of Borrower after the Closing Date.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
Administrative Agent), appropriately completed and signed by a Responsible
Officer of Borrower.
“Swing Line Sublimit” means an amount equal to ten percent (10%) of the
Aggregate Commitments. The Swing Line Sublimit is part of, and not in addition
to, the Aggregate Commitments.
“Tangible Net Worth” means, as of any date, Shareholders’ Equity or net worth of
Borrower, as determined in accordance with GAAP less intangibles (as determined
in accordance with GAAP).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Cash” means cash and Cash Equivalents of the Credit Parties
(including cash that a title company or other escrow agent is unconditionally
prepared to disburse to a Credit Party) that are free and clear of all Liens
(other than Liens securing the Obligations) and not subject to any restrictions
on the use thereof to pay Indebtedness and other obligations of the Credit
Parties.

24

--------------------------------------------------------------------------------




“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).
“Withholding Agent” means any Credit Party and Administrative Agent.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Borrower and its
Subsidiaries shall be deemed to be carried at one hundred percent (100%) of the

25

--------------------------------------------------------------------------------




outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either Borrower or the Required Lenders shall so request,
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(B) Borrower shall provide to Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Borrower and its Subsidiaries or to the
determination of any amount for Borrower and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Borrower is required to consolidate pursuant to
FASB ASC 810 as if such variable interest entity were a Subsidiary as defined
herein.
1.04    Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). Administrative Agent does not warrant, nor accept responsibility,
nor shall Administrative Agent have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
Article II.    The Commitments and Credit Extensions
2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (a) the Total Outstandings shall not exceed the Aggregate
Commitments, and (b) the Revolving

26

--------------------------------------------------------------------------------




Credit Exposure of any Lender shall not exceed such Lender’s Commitment. Within
the limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Committed Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(d)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon Borrower’s irrevocable notice to Administrative Agent, which may be given
by (A) telephone, or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to Administrative Agent of a
Committed Loan Notice. Each such Committed Loan Notice must be received by
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Committed Loans, and (ii) on the requested date of any Borrowing of Base Rate
Committed Loans. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Committed Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice shall specify (i) whether Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
(e)    Following receipt of a Committed Loan Notice, Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by Borrower, Administrative Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans described
in the preceding subsection. In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension, Section 4.01), Administrative
Agent shall make all funds so received available to Borrower in like funds as
received by Administrative Agent either by (i) crediting the account of Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Administrative Agent by Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by Borrower, there are L/C Borrowings outstanding, then the
proceeds of

27

--------------------------------------------------------------------------------




such Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to Borrower as provided above.
(f)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(g)    Administrative Agent shall promptly notify Borrower and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, Administrative Agent shall notify Borrower and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(h)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect with respect to Committed Loans.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the date that is five (5) Business Days prior to the
Maturity Date, to issue Letters of Credit for the account of Borrower or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Aggregate Commitments, (y) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each
request by Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, Borrower’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
(ii)    No L/C Issuer shall issue, increase or extend any Letter of Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twenty-four (24) months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

28

--------------------------------------------------------------------------------




(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by such L/C Issuer, such Letter of Credit is
in an initial stated amount less than $10,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars; or
(E)    any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with Borrower or such
Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(vi)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to
Administrative Agent in Article IX

29

--------------------------------------------------------------------------------




with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Borrower delivered to an L/C Issuer (with a copy to
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Borrower. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by such
L/C Issuer, by personal delivery or by any other means acceptable to the such
Issuer. Such Letter of Credit Application must be received by such L/C Issuer
and Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as Administrative Agent and such L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to such L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to such L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, Borrower shall furnish to such L/C Issuer and Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as such L/C Issuer
or Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with Administrative Agent (by telephone or in
writing) that Administrative Agent has received a copy of such Letter of Credit
Application from Borrower and, if not, such L/C Issuer will provide
Administrative Agent with a copy thereof. Unless such L/C Issuer has received
written notice from any Lender, Administrative Agent or any Credit Party, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, such L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
such L/C

30

--------------------------------------------------------------------------------




Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Letter
of Credit.
(iii)    If Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit such L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
such L/C Issuer, Borrower shall not be required to make a specific request to
such L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) such L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that such L/C Issuer shall not permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven (7)
Business Days before the Non-Extension Notice Date (1) from Administrative Agent
that the Required Lenders have elected not to permit such extension or (2) from
Administrative Agent, any Lender or Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to Borrower and
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
Borrower and Administrative Agent thereof. Not later than 11:00 a.m. on the date
of any payment by any L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), Borrower shall reimburse such L/C Issuer through Administrative
Agent in an amount equal to the amount of such drawing. If Borrower fails to so
reimburse such L/C Issuer by such time, Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice). Any notice given by an L/C Issuer or Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by

31

--------------------------------------------------------------------------------




telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to Borrower in such amount.
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.
(v)    Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse each L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against an L/C Issuer, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by Borrower of a Committed Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of Borrower to
reimburse the applicable L/C Issuer for the amount of any payment made by the
applicable L/C Issuer under any Letter of Credit, together with interest as
provided herein.
(vi)    If any Lender fails to make available to Administrative Agent for the
account of an L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, such L/C Issuer shall be entitled to recover from such Lender (acting
through Administrative Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the

32

--------------------------------------------------------------------------------




greater of the Federal Funds Rate and a rate determined by such L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of an L/C Issuer submitted to any Lender (through Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from Borrower
or otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by
Administrative Agent.
(ii)    If any payment received by Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by an L/C Issuer in its discretion), each Lender shall
pay to Administrative Agent for the account of such L/C Issuer its Applicable
Percentage thereof on demand of Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of Borrower to reimburse an L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Credit Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

33

--------------------------------------------------------------------------------




(iv)    waiver by an L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of Borrower or any waiver by an L/C
Issuer which does not in fact materially prejudice Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by an L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;
(vii)    any payment by an L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the applicable L/C Issuer. Borrower shall be conclusively
deemed to have waived any such claim against each L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers,
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct as determined by a final and nonappealable judgment of a court of
competent jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against an L/C Issuer, and
such L/C Issuer may be liable to Borrower,

34

--------------------------------------------------------------------------------




to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by Borrower which Borrower proves,
as determined by a final and nonappealable judgment of a court of competent
jurisdiction, were caused by such L/C Issuer’s willful misconduct or gross
negligence, as determined by a final and nonappealable judgment of a court of
competent jurisdiction, or such L/C Issuer’s willful failure, as determined by a
final and nonappealable judgment of a court of competent jurisdiction, to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
any L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. Any L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to Borrower
for, and such L/C Issuer’s rights and remedies against Borrower shall not be
impaired by, any action or inaction of such L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.
(h)    Letter of Credit Fees. Borrower shall pay to Administrative Agent for the
account of each Lender in accordance, subject to Section 2.16, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Eurodollar Rate Applicable Rate times the
daily amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be due and payable on the tenth (10th)
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. Borrower shall pay directly to the applicable L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate equal
to one-tenth of one percent (0.100%) per

35

--------------------------------------------------------------------------------




annum of the face amount of each Letter of Credit, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth (10th) Business
Day after the end of each March, June, September and December in respect of the
most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, Borrower shall pay
directly to the applicable L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    L/C Issuer Reporting Requirements. Each L/C Issuer shall, no later than
the third (3rd) Business Day following the last day of each month, provide to
Administrative Agent a schedule of the Letters of Credit issued by it, in form
and substance reasonably satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party, the original face
amount (if any), the expiration date, and the reference number of any Letter of
Credit outstanding at any time during such month, and showing the aggregate
amount (if any) payable by Borrower to such L/C Issuer during such month
pursuant to Section 2.03(h). Promptly after the receipt of such schedule from
each L/C Issuer, Administrative Agent shall provide to Lenders and Borrower a
summary of such schedules.
(l)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
the L/C Issuers hereunder for any and all drawings under such Letter of Credit.
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of Borrower, and that Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that (x) after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
Revolving Credit Exposure of any Lender (other than the Swing Line Lender) shall
not exceed such Lender’s Commitment, (y) Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) the
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure.

36

--------------------------------------------------------------------------------




Within the foregoing limits, and subject to the other terms and conditions
hereof, Borrower may borrow under this Section 2.04, prepay under Section 2.05,
and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon
Borrower’s irrevocable notice to the Swing Line Lender and Administrative Agent,
which may be given by (A) telephone or (B) by a Swing Line Loan Notice; provided
that any telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and Administrative Agent of a Swing Line Loan Notice. Each such
Swing Line Loan Notice must be received by the Swing Line Lender and
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with Administrative Agent (by telephone or in
writing) that Administrative Agent has also received such Swing Line Loan Notice
and, if not, the Swing Line Lender will notify Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the Swing Line Lender
has received notice (by telephone or in writing) from Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to Borrower at its
office by crediting the account of Borrower on the books of the Swing Line
Lender in immediately available funds.
(c)    Refinancing of Swing Line Loans.
(iii)    The Swing Line Lender at any time in its sole discretion may request,
on behalf of Borrower (which hereby irrevocably authorizes the Swing Line Lender
to so request on its behalf), that each Lender make a Base Rate Committed Loan
in an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish Borrower with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to Administrative Agent in immediately available
funds (and Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to Borrower in such amount. Administrative Agent shall remit the
funds so received to the Swing Line Lender.

37

--------------------------------------------------------------------------------




(iv)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(v)    If any Lender fails to make available to Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through Administrative Agent) with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
(vi)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02. No such funding of risk participations shall relieve
or otherwise impair the obligation of Borrower to repay Swing Line Loans,
together with interest as provided herein.
(d)    Repayment of Participations.
(ix)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
(x)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned,

38

--------------------------------------------------------------------------------




at a rate per annum equal to the Federal Funds Rate. Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing Borrower for interest on the Swing Line Loans. Until
each Lender funds its Base Rate Committed Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
2.05    Prepayments.
(a)    Borrower may, upon notice to Administrative Agent, at any time or from
time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that: (i) such notice must be in a form reasonably
acceptable to Administrative Agent and be received by Administrative Agent not
later than 11:00 a.m. (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Committed Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of Base Rate Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by Borrower, Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.16, each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.
(b)    Borrower may, upon notice to the Swing Line Lender (with a copy to
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
Borrower, Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.
(c)    If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, Borrower shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that Borrower shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.05(c) unless

39

--------------------------------------------------------------------------------




after the prepayment in full of the Committed Loans and Swing Line Loans the
Total Outstandings exceed the Aggregate Commitments then in effect.
(d)    Borrower shall immediately prepay Loans and/or other Borrowing Base Debt
as necessary to maintain compliance with Section 7.13.
2.06    Termination or Reduction of Commitments. Borrower may, upon notice to
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by Administrative Agent not later than 11:00 a.m. five (5)
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) Borrower shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable Percentage.
All fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.
2.07    Repayment of Loans.
(a)    Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.
(b)    Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date five (5) Business Days after such Loan is made and (ii) the
Maturity Date.
2.08    Interest.
(a)    Subject to the provisions of subsection (b) below: (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate for Eurodollar Rate Loans; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for Base Rate Loans; and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by Borrower
under any Credit Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

40

--------------------------------------------------------------------------------




(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03:
(a)    Commitment Fee. Borrower shall pay to Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate for Unused Fees times the actual
daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.16. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Commitments for purposes of
determining the commitment fee. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable on the
tenth (10th) Business Day after the last day of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the Closing Date, and on the last day of the Availability Period.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate for Unused Fees during any quarter, the actual
daily amount shall be computed and multiplied by such Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.
(b)    Other Fees.
(i)    Borrower shall pay to the Arranger and Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letters. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
(ii)    Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) determined by using Bank
of America’s prime rate shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on

41

--------------------------------------------------------------------------------




the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of Borrower or for any other reason, Borrower or the
Lenders determine that (i) the Debt to Capitalization Ratio as calculated by
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Debt to Capitalization Ratio would have resulted in higher pricing for
such period, Borrower shall immediately and retroactively be obligated to pay to
Administrative Agent for the account of the applicable Lenders or the applicable
L/C Issuer, as the case may be, promptly on demand by Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to Borrower under the Bankruptcy Code of the United States,
automatically and without further action by Administrative Agent, any Lender or
any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
Administrative Agent, any Lender or any L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by Administrative Agent
in the ordinary course of business. The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a)
above, each Lender and Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans. In the
event of any conflict between the accounts and records maintained by
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of Administrative Agent shall control in
the absence of manifest error.

42

--------------------------------------------------------------------------------




2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by
Borrower hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by Administrative Agent after 2:00 p.m.
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)     (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
Administrative Agent such Lender’s share of such Committed Borrowing,
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Committed
Borrowing available to Administrative Agent, then the applicable Lender and
Borrower severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to Administrative Agent, at (A) in the case
of a payment to be made by such Lender, the greater of the Federal Funds Rate
and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by Borrower, the interest
rate applicable to Base Rate Loans. If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Committed Borrowing to Administrative Agent, then the amount so paid
shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders or the L/C Issuers hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or the L/C Issuers, as the case may be, the amount due. In such
event, if Borrower has not in fact made such payment, then each of the Lenders
or the L/C Issuers, as the

43

--------------------------------------------------------------------------------




case may be, severally agrees to repay to Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Administrative Agent, at the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation.
A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or

44

--------------------------------------------------------------------------------




(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Committed Loans or subparticipations in
L/C Obligations or Swing Line Loans to any assignee or participant, other than
an assignment to Borrower or any Affiliate thereof (as to which the provisions
of this Section shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.
2.14    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
Administrative Agent (which shall promptly notify the Lenders), Borrower may
request an increase in the Aggregate Commitments to an amount not exceeding
$1,000,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, and (ii) Borrower may make a maximum of three (3)
such requests. At the time of sending such notice, Borrower (in consultation
with Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten (10)
Business Days from the date of delivery of such notice to the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. Administrative
Agent shall notify Borrower and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of Administrative Agent, the L/C Issuers and the Swing
Line Lender, Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, Administrative Agent and Borrower
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. Administrative Agent shall promptly notify Borrower
and the Lenders of the final allocation of such increase and the Increase
Effective Date.
(e)    Conditions to Effectiveness of Increase. As conditions precedent to such
increase, Borrower shall (i) pay to Administrative Agent any fees payable
pursuant to the Fee Letters, and (ii) deliver to Administrative Agent a
certificate of each Credit Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such
Credit Party (x) certifying and attaching the resolutions adopted by such Credit
Party approving or consenting to such increase, and (y) in the case of Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Credit
Documents are true and correct in all material respects (without duplication of
any materiality qualifiers set forth therein) on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and

45

--------------------------------------------------------------------------------




correct in all material respects (without duplication of any materiality
qualifiers set forth therein) as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.01 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists. Borrower shall prepay any Committed
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
2.15    Cash Collateral.
(a)    Certain Credit Support Events. If (i) as of the date that is thirty (30)
days prior to the Maturity Date, any L/C Obligation for any reason remains
outstanding, (ii) any L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing,
(iii) as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, (iv) Borrower shall be required to provide Cash
Collateral pursuant to Section 8.02(c), or (v) there shall exist a Defaulting
Lender, Borrower shall immediately (in the case of clauses (i) and (iv) above)
or within one (1) Business Day (in all other cases) following any request by
Administrative Agent or such L/C Issuer, provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined in the case
of Cash Collateral provided pursuant to clause (v) above, after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the applicable
Defaulting Lender).
(b)    Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of Administrative Agent, the
L/C Issuers and the Lenders, and agrees to maintain, a first priority security
interest in all Cash Collateral provided under Section 2.15(a) or
Section 2.16(a)(ii), and all related deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent or an L/C Issuer as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, Borrower will, promptly upon demand by Administrative
Agent, pay or provide to Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency. All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained at
Bank of America. Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the

46

--------------------------------------------------------------------------------




Cash Collateral was so provided, prior to any other application of such property
as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by Administrative Agent and the applicable L/C Issuer that there
exists excess Cash Collateral; provided, however, that (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to the other applicable provisions of the
Credit Documents, and (y) the Person providing Cash Collateral and
Administrative Agent may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.08 shall be applied at such time or times as may
be determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder; third, to
Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.15; fourth, as Borrower may
request (so long as no Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by Administrative Agent; fifth, if so
determined by Administrative Agent and Borrower, to be held in a deposit account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.15; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuers or Swing Line Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, any
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent

47

--------------------------------------------------------------------------------




jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the applicable L/C Issuer the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless Borrower shall have otherwise notified Administrative
Agent at such time, the Borrower shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-

48

--------------------------------------------------------------------------------




Defaulting Lender as a result of such Non-Defaulting Lender’s increased exposure
following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.
(b)    Defaulting Lender Cure. If Borrower, Administrative Agent, Swing Line
Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
Article III.    Taxes, Yield Protection and Illegality
3.01    Taxes.
(i)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(iii)    Any and all payments by or on account of any obligation of any Credit
Party under any Credit Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by
Administrative Agent or a Credit Party, then such Withholding Agent shall be
entitled to make such deduction or withholding.
(iv)    If any Withholding Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) such Withholding Agent shall
withhold or make such deductions as are determined by such Withholding Agent,
(B) such Withholding Agent shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with the Code, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Credit Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

49

--------------------------------------------------------------------------------




(v)    If any Withholding Agent shall be required by any applicable Laws other
than the Code to withhold or deduct any Taxes from any payment, then (A) such
Withholding Agent shall withhold or make such deductions as are determined by it
to be required, (B) such Withholding Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Credit Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
(j)    Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, the Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(k)    Tax Indemnifications.
(i)    Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate prepared in good
faith setting forth in reasonable detail the calculation of the amount of such
payment or liability and delivered to Borrower by a Lender or an L/C Issuer
(with a copy to Administrative Agent), or by Administrative Agent on its own
behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive absent
manifest error.
(ii)    Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Credit Party has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (y) Administrative Agent and the Credit Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) Administrative Agent and the Credit Parties, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by Administrative Agent or a Credit Party in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate prepared in good
faith setting forth in reasonable detail the calculation of the amount of such
payment or liability and delivered to any Lender by Administrative Agent shall
be conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes Administrative Agent to setoff and apply any and all amounts at any
time owing to such Lender or such L/C Issuer,

50

--------------------------------------------------------------------------------




as the case may be, under this Agreement or any other Credit Document against
any amount due to Administrative Agent under this clause (ii).
(l)    Evidence of Payments. Upon request by Borrower or Administrative Agent,
as the case may be, after any payment of Taxes by Borrower or by Administrative
Agent to a Governmental Authority as provided in this Section 3.01, Borrower
shall deliver to Administrative Agent or Administrative Agent shall deliver to
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to Borrower or Administrative Agent, as the case may be.
(m)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B),
3.01(e)(ii)(D), and 3.01(e)(iii) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S.

51

--------------------------------------------------------------------------------




federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their

52

--------------------------------------------------------------------------------




obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Administrative Agent in writing of its legal
inability to do so.
(n)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines that it has received a refund of any Taxes as to
which it has been indemnified by any Credit Party or with respect to which any
Credit Party has paid additional amounts pursuant to this Section 3.01, it shall
pay to the Credit Party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by a Credit Party under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Credit Party, upon the
request of the Recipient, agrees to repay the amount paid over to the Credit
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Credit Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Credit
Party or any other Person.
(o)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Borrower through Administrative Agent, (a) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Committed Loans to Eurodollar Rate Loans shall be suspended,
and (b) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by Administrative Agent without reference to the
Eurodollar Rate

53

--------------------------------------------------------------------------------




component of the Base Rate, in each case until such Lender notifies
Administrative Agent and Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (i) Borrower shall,
upon demand from such Lender (with a copy to Administrative Agent), prepay or,
if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(ii) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Eurodollar Rate, Administrative Agent
shall during the period of such suspension compute the Base Rate applicable to
such Lender without reference to the Eurodollar Rate component thereof until
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, Borrower shall also pay
accrued interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof,
(a) Administrative Agent determines that (i) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a)(i) above, the “Impacted Loans”), or (b) Administrative
Agent or the Required Lenders determine that for any reason the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurodollar Rate Loan, Administrative Agent will promptly so notify Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
Administrative Agent upon the instruction of the Required Lenders revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if Administrative Agent has made the
determination described in clause (a)(i) of this Section, Administrative Agent,
in consultation with Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) Administrative Agent revokes the notice delivered with respect to the
Impacted Loans under clause (a) of the first sentence of this Section,
(2) Administrative Agent or the Required Lenders notify Administrative Agent and
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides Administrative Agent and Borrower written notice thereof.

54

--------------------------------------------------------------------------------




3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(e)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement contemplated by
Section 3.04(e)) or any L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, Borrower will pay
to such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(f)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time Borrower will pay to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company for any such reduction suffered.
(g)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer prepared in good faith setting forth in reasonable detail the calculation
of the amount or amounts necessary to compensate such Lender or such L/C Issuer
or its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to Borrower shall be conclusive absent
manifest error. Borrower shall pay such Lender or such L/C Issuer, as the case
may be, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

55

--------------------------------------------------------------------------------




(h)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 or Section 3.01(c) shall not constitute a waiver of such Lender’s
or such L/C Issuer’s right to demand such compensation, provided that Borrower
shall not be required to compensate a Lender or an L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered or Indemnified Taxes more than nine months prior to the date
that such Lender or such L/C Issuer, as the case may be, notifies Borrower of
the Change in Law giving rise to such increased costs or reductions or such
Indemnified Taxes and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions or such Indemnified Taxes is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(i)    Reserves on Eurodollar Rate Loans. Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
Borrower shall have received at least ten (10) days’ prior notice (with a copy
to Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice ten (10) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten (10) days from
receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by Borrower pursuant to
Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.
For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.

56

--------------------------------------------------------------------------------




(c)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or requires Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of Borrower such Lender or such L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be. Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender or any L/C Issuer in connection with any such designation or
assignment.
(d)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), Borrower may replace such Lender in accordance with
Section 10.13.
3.07    Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of Administrative Agent.
Article IV.    Conditions Precedent To Credit Extensions
4.01    Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
(m)    Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Credit
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to Administrative Agent and each of the
Lenders:
(i)    executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to Administrative Agent, each Lender and Borrower;
(ii)    a Note executed by Borrower in favor of each Lender requesting a Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Credit
Documents to which such Credit Party is a party;

57

--------------------------------------------------------------------------------




(iv)    such documents and certifications as Administrative Agent may reasonably
require to evidence that each Credit Party is duly organized or formed, and that
each Credit Party is validly existing, in good standing and qualified to engage
in business in its jurisdiction of organization or formation;
(v)    favorable opinions of Honigman Miller Schwartz and Cohn LLP and the
General Counsel of Borrower, each as counsel to the Credit Parties, addressed to
Administrative Agent, each L/C Issuer, and each Lender, as to the matters set
forth in Exhibit G and such other matters concerning the Credit Parties and the
Credit Documents as the Required Lenders may reasonably request;
(vi)    a certificate of a Responsible Officer of each Credit Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Credit Party and
the validity against such Credit Party of the Credit Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(vii)    a certificate signed by a Responsible Officer of Borrower certifying:
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied; and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;
(viii)    a duly completed Compliance Certificate as of the last day of the
fiscal quarter of Borrower ended on March 31, 2014, signed by a Responsible
Officer of Borrower; and
(ix)    such other assurances, certificates, documents, consents or opinions as
Administrative Agent, the L/C Issuers, the Swing Line Lender or the Required
Lenders reasonably may require.
(n)    There shall not have occurred since December 31, 2013 any event or
condition that has had or could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.
(o)    There shall not exist any action, suit, investigation, or proceeding
pending or, to the knowledge of any Credit Party, threatened in any court or
before any arbitrator or Governmental Authority related in any way to the
Obligations or that could reasonably be expected to have a Material Adverse
Effect.
(p)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(q)    Unless waived by Administrative Agent, Borrower shall have paid all fees,
charges and disbursements of counsel to Administrative Agent (directly to such
counsel if requested by Administrative Agent) to the extent invoiced prior to or
on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Administrative Agent).

58

--------------------------------------------------------------------------------




Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
(g)    The representations and warranties of Borrower and each other Credit
Party contained in Article V or any other Credit Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (without
duplication of any materiality qualifiers set forth therein) on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (without duplication of any
materiality qualifiers set forth therein) as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.01 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01.
(h)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(i)    Administrative Agent and, if applicable, the applicable L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
Article V.    Representations and Warranties
Borrower represents and warrants to Administrative Agent, L/C Issuers, and the
Lenders that:
5.01    Financial Condition.
(j)    The financial statements delivered to Administrative Agent, L/C Issuers,
and the Lenders prior to the Closing Date and pursuant to Sections 6.01(a) and
(b): (i) have been prepared in accordance with GAAP; and (ii) present fairly the
consolidated and consolidating (as applicable) financial condition, results of
operations and cash flows of Borrower and its Subsidiaries as of such date and
for such periods.
(k)    Since December 31, 2013, there has been no sale, transfer or other
disposition by any Credit Party of any material part of the business or property
of the Credit Parties, taken as a whole, and no purchase or other acquisition by
any of them of any business or property (including any Equity Interest of any
other Person) material in relation to the consolidated financial condition

59

--------------------------------------------------------------------------------




of the Credit Parties taken as a whole, in each case which is not (i) reflected
in the most recent financial statements delivered to the Lenders pursuant to
Section 6.01 or in the notes thereto or (ii) otherwise permitted by the terms of
this Agreement and communicated to Administrative Agent.
5.02    No Material Change. Since December 31, 2013, there has been no
development or event relating to or affecting a Credit Party which has had or
could be reasonably expected to have a Material Adverse Effect.
5.03    Organization and Good Standing. Each Credit Party (a) is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of the state (or other jurisdiction) of its
organization, (b) is duly qualified and in good standing as a foreign entity and
authorized to do business in every jurisdiction unless the failure to be so
qualified, in good standing or authorized could not be reasonably expected to
have a Material Adverse Effect and (c) has the requisite power and authority to
own its properties and to carry on its business as now conducted and as proposed
to be conducted.
5.04    Due Authorization. Each Credit Party (a) has the requisite power and
authority to execute, deliver and perform this Agreement and the other Credit
Documents to which it is a party and to incur the obligations herein and therein
provided for and (b) is duly authorized, and has been authorized by all
necessary action, to execute, deliver and perform this Agreement and the other
Credit Documents to which it is a party.
5.05    No Conflicts. Neither the execution and delivery of the Credit
Documents, nor the consummation of the transactions contemplated therein, nor
performance of and compliance with the terms and provisions thereof by such
Credit Party will (a) violate or conflict with any provision of its Organization
Documents, (b) violate, contravene or materially conflict with any Law
(including Regulation T, U or X), order, writ, judgment, injunction, decree or
permit applicable to it, which, in the case of any violation, contravention or
conflict with any order, writ, judgment, injunction, decree or permit, could
reasonably be expected to have a Material Adverse Effect, (c) violate,
contravene or conflict with contractual provisions of, or cause an event of
default under, any indenture, loan agreement, mortgage, deed of trust, contract
or other agreement or instrument to which it is a party or by which it may be
bound, the violation, contravention or conflict of which, or event of default
under, could be reasonably expected to have a Material Adverse Effect, or
(d) result in or require the creation of any Lien (other than those contemplated
in or created in connection with the Credit Documents) upon or with respect to
its properties.
5.06    Consents. Except for consents, approvals and authorizations which have
been obtained, no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party in respect of any Credit Party is required in connection with the
execution, delivery or performance of this Agreement or any of the other Credit
Documents by such Credit Party.
5.07    Enforceable Obligations. This Agreement and the other Credit Documents
have been duly executed and delivered and constitute legal, valid and binding
obligations of each Credit Party enforceable against such Credit Party in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, reorganization or moratorium laws or similar laws relating to or
affecting creditors’ rights generally or by general equitable principles.
5.08    No Default. No Credit Party is in default in any respect under any
contract, lease, loan agreement, indenture, mortgage, security agreement or
other agreement or obligation to which it is a party or by which any of its
properties is bound which default could be reasonably expected to have a
Material Adverse Effect. No Default has occurred or exists except as previously
disclosed in writing to the Lenders.

60

--------------------------------------------------------------------------------




5.09    Liens. The assets of the Credit Parties are not subject to any Liens
other than Permitted Liens, which, individually or in the aggregate, could be
reasonably expected to have a Material Adverse Effect.
5.10    Indebtedness. The Credit Parties have no Indebtedness except (a) as
disclosed in the financial statements referenced in Section 5.01, (b) as set
forth on Schedule 5.10, and (c) as otherwise permitted by this Agreement.
5.11    Litigation. Except as set forth on Schedule 5.11, there are no actions,
suits or legal, equitable, arbitration or administrative proceedings, pending
or, to the knowledge of any Credit Party, threatened against any Credit Party
which, if adversely determined, could be reasonably expected to have a Material
Adverse Effect.
5.12    Taxes. Each Credit Party has filed, or caused to be filed, all material
tax returns (federal, state, local and foreign) required to be filed and paid
(a) all amounts of taxes shown thereon to be due and payable (including interest
and penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) that are due and payable by it, except for such taxes
(i) which are not yet delinquent or (ii) that are being contested in good faith
and by proper proceedings, and against which adequate reserves are being
maintained in accordance with GAAP. To the knowledge of the Credit Parties,
there are no material tax assessments (including interest and penalties) claimed
to be due against any of them by any Governmental Authority.
5.13    Compliance with Law. Each Credit Party is in material compliance with
its Organization Documents and all material Laws (including Environmental Laws)
applicable to it, or to its properties.
5.14    ERISA.
Except as would not have or be reasonably expected to have a Material Adverse
Effect:
(a)    During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the knowledge of the Credit Parties, no event or condition has occurred or
exists as a result of which any ERISA Event could reasonably be expected to
occur, with respect to any Plan; (ii) there have been no unpaid contributions
required under Section 303 of ERISA and Section 430 of the Code with respect to
any Single Employer Plan, or, with respect to any Credit Party’s, any
Subsidiary’s, or any ERISA Affiliate’s contribution obligations only, under
Section 304 or 305 of ERISA and Section 431 or 432 of the Code with respect to
any Multiemployer Plan; (iii) each Plan has been maintained, operated, and
funded in compliance with its own terms and in material compliance with the
provisions of ERISA, the Code, and any other applicable federal or state laws;
and (iv) no lien in favor of the PBGC or a Plan with respect to any of the
assets of any Credit Party, any of its Subsidiaries or any ERISA Affiliate has
arisen or is reasonably likely to arise on account of any Pension Plan.
(b)    The actuarial present value of all “benefit liabilities” (within the
meaning of Section 4001 of ERISA) under each Single Employer Plan (determined
utilizing the actuarial assumptions used to fund such Plans), whether or not
vested, did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the fair market current value
as of such date of the assets of such Plan allocable to such accrued
liabilities.

61

--------------------------------------------------------------------------------




(c)    Neither Borrower, nor any of its Subsidiaries, nor any ERISA Affiliate
has incurred, or, to the knowledge of such parties, are reasonably expected to
incur, any withdrawal liability under ERISA to any Multiemployer Plan or
Multiple Employer Plan. Neither Borrower, nor any of its Subsidiaries, nor any
ERISA Affiliate has received any notification pursuant to ERISA that any
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has been
terminated (within the meaning of Title IV of ERISA), and, to the best knowledge
of such parties, no Multiemployer Plan is reasonably expected to be in
reorganization, insolvent, or terminated.
(d)    No nonexempt prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or is reasonably expected to
subject Borrower or any of its Subsidiaries or any ERISA Affiliate to any
liability under Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of
the Code, or under any agreement or other instrument pursuant to which Borrower
or any of its Subsidiaries or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability.
(e)    The present value of the liability of Borrower and its Subsidiaries and
each ERISA Affiliate for post-retirement welfare benefits to be provided to
their current and former employees under Plans which are welfare benefit plans
(as defined in Section 3(1) of ERISA), net of all assets under all such Plans
allocable to such benefits, are reflected on the Financial Statements in
accordance with FASB 106.
(f)    Each Plan which is a welfare plan (as defined in Section 3(1) of ERISA)
to which Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in material compliance with such sections.
5.15    Subsidiaries. Set forth on Schedule 5.15 is a complete and accurate list
of all Subsidiaries of each Credit Party and whether each such Person is a
Material Subsidiary. Schedule 5.15 shall be updated by Borrower within one
hundred twenty (120) days after the end of each calendar year and may be, but
need not be, updated at any other time and from time to time by Borrower by
giving written notice thereof to Administrative Agent.
5.16    Use of Proceeds. The proceeds of the Loans hereunder will be used solely
for the purposes specified in Section 6.10.
5.17    Government Regulation.
(a)    No proceeds of the Loans will be used, directly or indirectly, for the
purpose of purchasing or carrying any “margin stock” within the meaning of
Regulation U, or for the purpose of purchasing or carrying or trading in any
securities. If requested by any Lender or Administrative Agent, Borrower will
furnish to Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form U-1 referred to in
Regulation U. No Indebtedness being reduced or retired out of the proceeds of
the Loans was or will be incurred for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U or any “margin security” within
the meaning of Regulation T. “Margin stock” within the meaning of Regulation U
does not constitute more than twenty-five percent (25%) of the value of the
consolidated assets of the Credit Parties and their Subsidiaries. None of the
transactions contemplated by the Credit Documents (including the direct or
indirect use of the proceeds of the Loans) will violate or result in a violation
of (i) the Securities Act of 1933 or (ii) the Securities Exchange Act of 1934.

62

--------------------------------------------------------------------------------




(b)    None of Borrower, any Person Controlling Borrower, or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.
(c)    No director, executive officer or principal shareholder of any Credit
Party is a director, executive officer or principal shareholder of any Lender.
5.18    Environmental Matters. Except as could not be reasonably expected to
have a Material Adverse Effect:
(a)    Each of the Real Properties and all operations at the Real Properties are
in compliance with all applicable Environmental Laws, and there is no violation
of any Environmental Law with respect to the Real Properties or the businesses
operated by the Credit Parties (the “Businesses”), and there are no conditions
relating to the Businesses or Real Properties that would reasonably be expected
to give rise to liability under any applicable Environmental Laws.
(b)    No Credit Party has received any written notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding Hazardous Materials
or compliance with Environmental Laws with regard to any of the Real Properties
or the Businesses, nor, to the knowledge of Borrower, is any such notice being
threatened.
(c)    Hazardous Materials have not been transported or disposed of from the
Real Properties, or generated, treated, stored or disposed of at, on or under
any of the Real Properties or any other location, in each case by, or on behalf
or with the permission of, a Credit Party in a manner that would give rise to
liability under any applicable Environmental Laws.
(d)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of Borrower, threatened under any Environmental Law
to which a Credit Party is or will be named as a party, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to a Credit Party, the Real Properties or the
Businesses.
(e)    There has been no release (including disposal) or threat of release of
Hazardous Materials at or from the Real Properties, or arising from or related
to the operations of a Credit Party in connection with the Real Properties or
otherwise in connection with the Businesses where such release constituted a
violation of, or would give rise to liability under, any applicable
Environmental Laws.
(f)    None of the Real Properties contains, or has previously contained, any
Hazardous Materials at, on or under the Real Properties in amounts or
concentrations that, if released, constitute or constituted a violation of, or
could give rise to liability under, Environmental Laws.
(g)    No Credit Party has assumed any liability of any Person (other than
another Credit Party or Subsidiary thereof) under any Environmental Law.
5.19    Intellectual Property. Each Credit Party owns, or has the legal right to
use, all patents, trademarks, service marks, tradenames, copyrights, licenses,
technology, know-how, processes and other rights (the “Intellectual Property”),
free from burdensome restrictions, that are necessary for the operation of their
respective businesses as presently conducted and as proposed to be conducted
other than those the absence of which could not reasonably be expected to cause
a Material Adverse Effect. Except as could not

63

--------------------------------------------------------------------------------




be reasonably expected to have a Material Adverse Effect, (a) no holding,
decision or judgment has been rendered by any Governmental Authority which would
limit, cancel or question the validity of any Intellectual Property and (b) no
action or proceeding is pending that seeks to limit, cancel or question the
validity of any Intellectual Property or which, if adversely determined, could
reasonably be expected to have a material adverse effect on the value of any
Intellectual Property.
5.20    Solvency. Each Credit Party is, and after consummation of the
transactions contemplated by this Agreement will be, Solvent.
5.21    Investments. All Investments of each Credit Party are (a) as set forth
on Schedule 5.21 or (b) Permitted Investments.
5.22    Disclosure. Neither this Agreement nor any other Credit Document or
financial statement delivered to Administrative Agent, L/C Issuers, or the
Lenders by or on behalf of any Credit Party in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein, taken as a whole, not misleading.
5.23    Licenses, Etc. Except as would not have or could not be reasonably
expected to have a Material Adverse Effect, the Credit Parties have obtained and
hold in full force and effect, all material franchises, licenses, permits,
certificates, authorizations, qualifications, accreditations, easements, rights
of way and other rights, consents and approvals which are necessary for the
operation of their respective businesses as presently conducted.
5.24    Burdensome Restrictions. No Credit Party is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any Organization Document or Law which,
individually or in the aggregate, could be reasonably expected to have a
Material Adverse Effect.
5.25    Labor Contracts and Disputes. Except as disclosed on Schedule 5.25:
(a) to Borrower’s knowledge, there is no collective bargaining agreement or
other labor contract covering employees of any Credit Party; (b) no union or
other labor organization is seeking to organize, or be recognized as, a
collective bargaining unit of employees of any Credit Party; and (c) there is no
pending or, to any Credit Party’s knowledge, threatened strike, work stoppage,
material unfair labor practice claim or other material labor dispute against or
affecting any Credit Party or its employees which, individually or in the
aggregate, could be reasonably expected to have a Material Adverse Effect.
5.26    Broker’s Fees. No Credit Party has paid, will pay or agree to pay, or
reimburse any other Person with respect to, any finder’s, broker’s, investment
banking or other similar fee in connection with any of the transactions
contemplated under the Credit Documents or has taken or will take any action
that would obligate Administrative Agent, any L/C Issuer, or any Lender to do
any of the foregoing.
5.27    OFAC. Neither Borrower, nor any of its Subsidiaries, nor any director,
officer, employee, agent, Affiliate or representative thereof, is an individual
or entity that is, or is owned or controlled by any individual or entity that is
(a) currently the subject or target of any Sanctions or (b) located, organized
or resident in a Designated Jurisdiction.
5.28    Anti-Corruption Laws. Borrower and its Subsidiaries, and their
respective officers and employees, have conducted their businesses in compliance
with applicable anti-corruption, anti-bribery and anti-money laundering Laws and
have instituted and maintained policies and procedures designed to promote

64

--------------------------------------------------------------------------------




and achieve compliance with such Laws and applicable Sanctions by Borrower, its
Subsidiaries, and their respective officers and employees.
Article VI.    Affirmative Covenants
Borrower hereby covenants and agrees that so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder (other than
unasserted contingent claims for indemnification or expense reimbursement for
which no claim has been asserted or demanded) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding:
6.01    Information Covenants. Borrower will furnish, or cause to be furnished,
to Administrative Agent and each of the Lenders:
(j)    Annual Financial Statements. As soon as available, and in any event
within one hundred twenty (120) days after the close of each fiscal year of
Borrower, a consolidated and consolidating balance sheet and income statement of
Borrower and its Subsidiaries, as of the end of such fiscal year, together with
related consolidated and consolidating statements of operations, retained
earnings, shareholders equity and cash flows for such fiscal year, setting forth
in comparative form consolidated and consolidating figures for the preceding
fiscal year, all such financial information described above to be in reasonable
form and detail and audited by independent certified public accountants of
recognized national standing reasonably acceptable to Administrative Agent and
whose opinion shall be to the effect that such financial statements have been
prepared in accordance with GAAP (except for changes with which such accountants
concur) and shall not be limited as to the scope of the audit or qualified in
any manner, except for qualifications resulting from changes in GAAP and
required or approved by Borrower’s independent certified public accountants. It
is specifically understood and agreed that failure of the annual financial
statements to be accompanied by an opinion of such accountants in form and
substance as provided herein shall constitute an Event of Default hereunder.
(k)    Quarterly Statements. As soon as available, and in any event within sixty
(60) days after the close of each of the first three (3) fiscal quarters of each
fiscal year of Borrower, a consolidated and consolidating balance sheet and
income statement of Borrower and its Subsidiaries, as of the end of such
quarter, together with related consolidated and consolidating statements of
operations, retained earnings, Shareholders’ Equity and cash flow for such
quarter, in each case setting forth in comparative form consolidated and
consolidating figures for the corresponding period of the preceding fiscal year,
all such financial information described above to be in reasonable form and
detail and reasonably acceptable to Administrative Agent.
(l)    Compliance Certificate. Within the time for delivery of the financial
statements required in Sections 6.01(a) and 6.01(b) above, a certificate of a
Responsible Officer of Borrower substantially in the form of Exhibit D,
(i) certifying that such financial statements are true and correct and have been
prepared in accordance with GAAP, subject to changes resulting from audit and
normal year-end audit adjustments and the absence of footnotes, (ii)
demonstrating compliance with the financial covenants contained in Section 6.02,
(iii) demonstrating compliance with any other terms of this Agreement as
requested by Administrative Agent; and (iv) stating that no Default exists, or
if any Default does exist, specifying the nature and extent thereof and what
action Borrower proposes to take with respect thereto. If necessary, Borrower
shall deliver financial statements prepared in accordance with GAAP as of the
Closing Date, to the extent GAAP has changed since the Closing Date, in order to
show compliance with the terms of this Agreement, including

65

--------------------------------------------------------------------------------




Section 6.02. In addition, at the time of any Investment pursuant to clause (j)
of the definition of Permitted Investments in excess of $10,000,000, a
certificate of a Responsible Officer of Borrower stating that after giving
effect to such Investment on a pro forma basis no Default will exist or be
continuing as a result of such Investment.
(m)    Reports. Promptly upon transmission or receipt thereof, (i) copies of any
public filings and registrations with, and reports to or from, the SEC, or any
successor agency, and copies of all financial statements, proxy statements,
notices and reports as Borrower or any of its Subsidiaries shall send to its
shareholders generally and (ii) upon the written request of Administrative
Agent, all reports and written information to and from the United States
Environmental Protection Agency, or any state or local agency responsible for
environmental matters, the United States Occupational Safety and Health
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters.
(n)    Notices. Upon an executive officer of a Credit Party obtaining knowledge
thereof, Borrower will give written notice to Administrative Agent
(a) immediately of the occurrence of an event or condition consisting of a
Default, specifying the nature and existence thereof and what action the Credit
Parties propose to take with respect thereto, and (b) promptly, but in any event
within five (5) Business Days, after the occurrence of any of the following with
respect to any Credit Party: (i) the pendency or commencement of any litigation,
arbitral or governmental proceeding against a Credit Party which if adversely
determined could be reasonably expected to have a Material Adverse Effect,
(ii) the institution of any proceedings against a Credit Party with respect to,
or the receipt of written notice by such Person of potential liability or
responsibility for violation, or alleged violation, of any federal, state or
local law, rule or regulation (including Environmental Laws), the violation of
which could be reasonably expected to have a Material Adverse Effect, (iii) the
occurrence of an event or condition which shall constitute a default or event of
default under any Indebtedness of a Credit Party in excess of $10,000,000, other
than Non-Recourse Land Financing, or (iv) any loss of or damage to any property
of a Credit Party or the commencement of any proceeding for the condemnation or
other taking of any property of a Credit Party having a value of $10,000,000 or
more.
(o)    ERISA. Upon any of the Credit Parties or any ERISA Affiliate obtaining
knowledge thereof, Borrower will give written notice to Administrative Agent
promptly (and in any event within two (2) Business Days) of: (i) any event or
condition, including any Reportable Event, that constitutes, or might reasonably
lead to, an ERISA Event; (ii) with respect to any Multiemployer Plan, the
receipt of notice as prescribed in ERISA or otherwise of any withdrawal
liability assessed against the Credit Parties or any of their ERISA Affiliates,
or of a determination that any Multiemployer Plan is in reorganization or
insolvent (both within the meaning of Title IV of ERISA); (iii) the failure to
make full payment on or before the due date (including extensions) thereof of
all amounts which a Credit Party or any ERISA Affiliates is required to
contribute to each Plan pursuant to its terms and as required to meet the
minimum funding standard set forth in ERISA and the Code with respect thereto;
or (iv) any change in the funding status of any Plan that could be reasonably
expected to have a Material Adverse Effect; together with a description of any
such event or condition or a copy of any such notice and a statement by the
principal financial officer of Borrower briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken by the Credit Parties with
respect thereto. Promptly upon request, a Credit Party shall furnish
Administrative Agent and each of the Lenders with such additional information
concerning any Plan as may be reasonably requested, including copies of each
annual report/return (Form 5500 series), as well as all schedules and
attachments thereto required

66

--------------------------------------------------------------------------------




to be filed with the Department of Labor and/or the Internal Revenue Service
pursuant to ERISA and the Code, respectively, for each “plan year” (within the
meaning of Section 3(39) of ERISA).
(p)    Environmental.
(i)    Subsequent to a notice from any Governmental Authority where the subject
matter of such notice would reasonably cause concern or during the existence of
an Event of Default, and upon the written request of Administrative Agent, the
Credit Parties will furnish or cause to be furnished to Administrative Agent, at
the Credit Parties’ expense, a report of an environmental assessment of
reasonable scope, form and depth, including, where appropriate, invasive soil or
groundwater sampling, by a consultant reasonably acceptable to Administrative
Agent addressing the subject of such notice or, if during the existence of an
Event of Default, regarding any release or threat of release of Hazardous
Materials on any Real Property and the compliance by the Credit Parties with
Environmental Laws. If the Credit Parties fail to deliver such an environmental
assessment within sixty (60) days after receipt of such written request, then
Administrative Agent may arrange for same, and the Credit Parties hereby grant
to Administrative Agent and its representatives access to the Real Properties
and a license of a scope reasonably necessary to undertake such an assessment
(including, where appropriate, invasive soil or groundwater sampling). The
reasonable cost of any assessment arranged for by Administrative Agent pursuant
to this provision will be payable by the Credit Parties on demand.
(ii)    Each Credit Party will conduct and complete all investigations, studies,
sampling and testing and all remedial, removal and other actions necessary to
address all Hazardous Materials on, from, or affecting any Real Property to the
extent necessary to be in compliance with all Environmental Laws and all other
applicable federal, state, and local laws, regulations, rules and policies and
with the orders and directives of all Governmental Authorities exercising
jurisdiction over such Real Property to the extent any failure could be
reasonably expected to have a Material Adverse Effect.
(q)    Other Information. As soon as available and in any event within sixty
(60) days of each fiscal quarter (or within one hundred twenty (120) days of the
fourth fiscal quarter), a “Land Report” and a “Consolidated Sales and
Construction Activity Report” and with reasonable promptness upon any request,
such other information regarding the business, properties or financial condition
of the Credit Parties as Administrative Agent or any Lender (through
Administrative Agent) may reasonably request.
(r)    Borrowing Base Certificate. During any period in which Borrower is
required to comply with Section 7.13, then within sixty (60) days following the
last day of each fiscal quarter during such period, a report (in a form
reasonably satisfactory to Administrative Agent) calculating the Borrowing Base
and (if applicable) evidencing compliance with the Borrowing Base covenant set
forth in Section 7.13, as of the last day of such quarter certified by a
Responsible Officer of Borrower; provided that Borrower may (and at the request
of Administrative Agent shall) deliver such report within thirty (30) days of
the end of any calendar month.
Documents required to be delivered pursuant to Section 6.01(a), (b) or (d)(i)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Borrower posts such documents, or
provides a link thereto on Borrower’s website on the Internet at the website
address listed on

67

--------------------------------------------------------------------------------




Schedule 10.02; or (ii) on which such documents are posted on Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by Administrative Agent); provided that: (i) Borrower shall
deliver paper copies of such documents to Administrative Agent or any Lender
upon its request to Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by Administrative Agent or
such Lender and (ii) Borrower shall notify Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents. Administrative Agent will
endeavor to notify each Lender of any notice from Borrower of the posting of any
such documents, provided, however, that Administrative Agent shall have no
liability to any Lender for the failure to provide such notice. Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
Borrower hereby acknowledges that (a) Administrative Agent and/or the Arranger
may, but shall not be obligated to, make available to the Lenders and the L/C
Issuers materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, Syndtrak, ClearPar or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized Administrative Agent, the Arranger, the L/C Issuers and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to Borrower or its securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) Administrative Agent and the Arranger shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”
6.02    Financial Covenants.
(d)    Debt to Capitalization Ratio. As of the last day of each fiscal quarter
of Borrower (beginning with the fiscal quarter ending June 30, 2014), the Debt
to Capitalization Ratio shall be less than or equal to sixty percent (60%).
(e)    Interest Coverage Ratio. As of the last day of each fiscal quarter of
Borrower (beginning with the fiscal quarter ending June 30, 2014), either
(i) the Interest Coverage Ratio shall not be less than 1.5 to 1.0, or (ii) the
ratio of (x) Unrestricted Cash as of such last day, to (y) interest incurred by
the Credit Parties, whether such interest was expensed, capitalized, paid,
accrued or scheduled to be paid or accrued, less interest income of the Credit
Parties, in each case for the twelve (12) month period ending on such last day,
shall be equal to or greater than 1.0 to 1.0.
(f)    Tangible Net Worth. As of the last day of each fiscal quarter of Borrower
(beginning with the fiscal quarter ending June 30, 2014), Tangible Net Worth
shall be greater than or equal to

68

--------------------------------------------------------------------------------




the sum of (i) $3,155,912,000, plus (ii) an amount equal to fifty percent (50%)
of the cumulative Net Income of Borrower and its Subsidiaries (without deduction
for losses) earned for each completed fiscal quarter subsequent to the Closing
Date to the date of determination.
6.03    Preservation of Existence and Franchises. Except as permitted by
Section 7.04, each of the Credit Parties will do all things necessary to
preserve and keep in full force and effect its (a) existence, rights and
franchises and (b) authority, unless failure to preserve and keep in full force
and effect its authority could not be reasonably expected to have a Material
Adverse Effect.
6.04    Books and Records. Each of the Credit Parties will keep complete and
accurate books and records of its transactions in accordance with GAAP
(including the establishment and maintenance of appropriate reserves).
6.05    Compliance with Law. Each of the Credit Parties will materially comply
with all material laws, rules, regulations and orders, and all applicable
material restrictions imposed by all Governmental Authorities, applicable to it
and its property (including Environmental Laws), except in such instances in
which the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.06    Payment of Taxes and Other Indebtedness. Each of the Credit Parties will
pay, settle or discharge (a) all taxes, assessments and governmental charges or
levies imposed upon it, or upon its income or profits, or upon any of its
properties, before they shall become delinquent, (b) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien upon any of its properties, and (c) all of its other
Indebtedness as it shall become due (to the extent such repayment is not
otherwise prohibited by this Agreement); provided, however, that a Credit Party
shall not be required to pay any such tax, assessment, charge, levy, claim or
Indebtedness which is being contested in good faith by appropriate proceedings
and as to which adequate reserves therefor have been established in accordance
with GAAP, unless the failure to make any such payment (i) would give rise to an
immediate right to foreclose or collect on a Lien securing such amounts or
(ii) could be reasonably expected to have a Material Adverse Effect.
6.07    Insurance. Each of the Credit Parties will at all times maintain in full
force and effect insurance (including worker’s compensation insurance, liability
insurance, casualty insurance and business interruption insurance) from
insurance companies of recognized national standing, in such amounts, covering
such risks and liabilities and with such deductibles or self-insurance
retentions as are in accordance with normal industry practice.
6.08    Maintenance of Property. Each of the Credit Parties will maintain and
preserve its material properties, equipment and other assets in good repair,
working order and condition, normal wear and tear excepted, and will make, or
cause to be made, in such properties and equipment from time to time all
repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto as may be needed or proper, to the extent and in the manner
customary for companies in similar businesses, unless the failure to do so could
not be reasonably expected to have a Material Adverse Effect.
6.09    Performance of Obligations. Each of the Credit Parties will perform in
all material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it or its property is bound, unless the
failure to do so could not be reasonably expected to have a Material Adverse
Effect.
6.10    Use of Proceeds. The Credit Parties will use the proceeds/availability
of the Loans and Letters of Credit solely to provide working capital for the
Credit Parties and for general corporate purposes of the Credit Parties.

69

--------------------------------------------------------------------------------




6.11    Audits/Inspections. Upon reasonable notice and during normal business
hours, each Credit Party will permit representatives appointed by Administrative
Agent, including independent accountants, agents, attorneys and appraisers, to
visit and inspect such Credit Party’s property, including its books and records,
its accounts receivable and inventory, its facilities and its other business
assets, and to make photocopies or photographs thereof and to write down and
record any information such representative obtains and shall permit
Administrative Agent or its representatives to investigate and verify the
accuracy of information provided to the Lenders. Borrower shall pay
Administrative Agent’s reasonable costs of any inspections or investigations
conducted following the occurrence and during the continuance of an Event of
Default.
6.12    Additional Credit Parties. At the time any Person becomes a Material
Subsidiary of a Credit Party, Borrower shall so notify Administrative Agent and
promptly thereafter (but in any event within thirty (30) days after the date
thereof or within such longer period of time as agreed to by Administrative
Agent) shall cause such Person to (a) execute a Supplemental Guaranty and
(b) deliver to Administrative Agent such other documentation as Administrative
Agent may reasonably request, including certified copies of resolutions and
other corporate, limited liability company or partnership documents and
favorable opinions of counsel to such Person, all in form, content and scope
reasonably satisfactory to Administrative Agent. Administrative Agent and the
Lenders agree that upon any Subsidiary ceasing to be a Material Subsidiary, upon
receipt by Administrative Agent of evidence thereof, Administrative Agent shall,
upon Borrower’s written request, execute, at Borrower’s expense, such release
documentation as is necessary to release such Subsidiary from its Guaranty
Obligations hereunder and such Subsidiary shall no longer be a Guarantor.
6.13    Anti-Corruption Laws. Borrower and its Subsidiaries will conduct their
businesses in compliance with applicable anti‑corruption, anti-bribery and
anti-money laundering Laws and will maintain policies and procedures designed to
promote and achieve compliance with such Laws.
6.14    Stock Exchange Listing. Borrower’s common Equity Interests will at all
times be traded on the New York Stock Exchange, NASDAQ, or other nationally
recognized exchange reasonably acceptable to Required Lenders.
Article VII.    Negative Covenants
Borrower hereby covenants and agrees that so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder (other than
unasserted contingent claims for indemnification or expense reimbursement for
which no claim has been asserted or demanded) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding:
7.01    Indebtedness. No Credit Party will contract, create, incur, assume or
permit to exist any Indebtedness, except:
(g)    Indebtedness arising under this Agreement and the other Credit Documents;
(h)    Indebtedness existing as of the Closing Date as referenced in
Section 5.10 (and renewals, refinancings, replacements or extensions thereof on
terms and conditions no more favorable, in the aggregate, to the applicable
creditor than such existing Indebtedness and in a principal amount not in excess
of that outstanding as of the date of such renewal, refinancing, replacement or
extension);

70

--------------------------------------------------------------------------------




(i)    Indebtedness in respect of current accounts payable and accrued expenses
incurred in the ordinary course of business and to the extent not current,
accounts payable and accrued expenses that are subject to bona fide dispute;
(j)    Indebtedness owing by a Credit Party to another Credit Party;
(k)    Indebtedness arising from Hedging Agreements entered into in the ordinary
course of business and not for speculative purposes;
(l)    Indebtedness arising from judgments that do not cause an Event of
Default;
(m)    secured Indebtedness in connection with Non-Recourse Land Financing
existing on the Closing Date and Non-Recourse Land Financing with respect to
real property acquired after the Closing Date;
(n)    other secured Indebtedness up to $200,000,000, in the aggregate, at any
one time outstanding;
(o)    Guarantees of Borrower or any of its Subsidiaries in respect of
Indebtedness otherwise permitted by this Section 7.01; and
(p)    other unsecured Indebtedness so long as, after giving effect thereto,
Borrower is in compliance with the financial covenants set forth in
Section 6.02.
7.02    Liens. No Credit Party will contract, create, incur, assume or permit to
exist any Lien with respect to any of its property or assets of any kind
(whether real or personal, tangible or intangible), whether now owned or after
acquired, except for Permitted Liens.
7.03    Nature of Business. No Credit Party will materially alter the character
of its business from that conducted as of the Closing Date or engage in any
business other than the business conducted as of the Closing Date and activities
which are substantially similar or reasonably related, ancillary or
complimentary thereto or logical extensions thereof.
7.04    Consolidation and Merger. No Credit Party will enter into any
transaction of merger or consolidation or liquidate, wind up or dissolve itself;
provided that a Credit Party may merge or consolidate with or into another
Person if the following conditions are satisfied:
(c)    Administrative Agent is given prior written notice of such action;
(d)    the Person formed by such consolidation or into which such Credit Party
is merged shall either (i) be a Credit Party or (ii) expressly assume in writing
all of the obligations of a Credit Party under the Credit Documents; provided
that if the transaction is between Borrower and another Person, Borrower must be
the surviving entity; and
(e)    immediately after giving effect to such transaction, no Default shall
have occurred and be continuing.
7.05    Sale or Lease of Assets. No Credit Party will convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business or assets whether now owned or
hereafter acquired, including inventory, receivables, equipment, real property
interests (whether

71

--------------------------------------------------------------------------------




owned or leasehold), and securities, other than: (a) any inventory sold or
otherwise disposed of in the ordinary course of business; (b) the sale, lease,
transfer or other disposal by a Credit Party of any or all of its assets to
another Credit Party; (c) obsolete, slow-moving, idle or worn-out assets no
longer used or useful in its business; (d) the transfer of assets which
constitute a Permitted Investment; (e) any Equity Issuance by Borrower; (f) the
sale, lease or sublease of real property interests in the ordinary course of
business; (g) the sale, transfer or other disposal for fair market value of all
or substantially all of the Equity Interests or assets of a Guarantor to a
Person that is not a Credit Party; provided that (i) after giving effect to any
such sale, transfer or other disposal, the Credit Parties shall be in compliance
with all of the terms and conditions of this Agreement and the other Credit
Documents, including the terms of Section 6.12 and the definition of Material
Subsidiary, (ii) the net cash proceeds from any such sale, transfer or other
disposal shall be (A) first, applied to all outstanding Unreimbursed Amounts,
(B) second, applied to all outstanding Swing Line Loans, (C) third, applied to
all outstanding Committed Loans (first to Base Rate Loans and then to Eurodollar
Rate Loans in direct order of Interest Period maturities) and (D) fourth,
reinvested in the business of the Credit Parties or used by the Credit Parties
in the ordinary course of business within ninety (90) days after the closing of
such transfer, sale or other disposal and (iii) promptly after the net cash
proceeds from any such sale, transfer or other disposal have been so utilized,
Borrower shall deliver to Administrative Agent a certificate executed by a
Responsible Officer certifying on behalf of Borrower (A) as to the amount of
such net cash proceeds and (B) that such net cash proceeds have been reinvested
in accordance with the terms of the foregoing clause (ii), and (h) other sales
of assets in the ordinary course of business so long as, after giving effect
thereto, Borrower is in compliance with the financial covenants set forth in
Section 6.02.
7.06    Sale and Leaseback. No Credit Party will enter into any Sale and
Leaseback Transaction, unless each of the following conditions is satisfied:
(a) such Credit Party shall promptly give notice of such sale or transfer to
Administrative Agent; (b) the net proceeds of such sale or transfer are at least
equal to the fair value of the property which is the subject of such sale or
transfer; and (c) such Credit Party shall apply, within 365 days after the
effective date of such sale or transfer, or shall have committed within one year
after such effective date to apply, an amount at least equal to the net proceeds
of the sale or transfer of the property which is the subject of such sale or
transfer to (A) the repayment of the Loans or (B) the repayment of other
Indebtedness owing by any Credit Party or (C) the purchase of property by such
Credit Party substantially similar to the property that was the subject of such
sale or transfer or (D) in part to such repayment and in part to such purchase
or property; provided, however, that if such Credit Party commits to apply an
amount at least equal to the net proceeds of a sale or transfer to the repayment
of the Loans, the repayment of other Indebtedness or the purchase of property,
such commitment shall be made in a written instrument delivered by such Credit
Party to Administrative Agent and shall require such Credit Party to so apply
said amount within 18 months after the effective date of such sale or transfer,
and it shall constitute a breach of the provisions of this Section 7.06 if such
Credit Party shall fail so to apply said amount in satisfaction of such
commitment.
7.07    Advances, Investments and Loans. No Credit Party will make any
Investments except for Permitted Investments.
7.08    Transactions with Affiliates. No Credit Party will enter into any
material transaction or series of transactions, whether or not in the ordinary
course of business, with any officer, director, shareholder, Subsidiary or
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an officer, director, shareholder, Subsidiary or Affiliate.

72

--------------------------------------------------------------------------------




7.09    Fiscal Year; Organizational Documents. No Credit Party will (a) change
its fiscal year or (b) in any manner that would reasonably be likely to
adversely affect the rights of the Lenders, change its articles or certificate
of incorporation or its bylaws, except as permitted by Section 7.04.
7.10    No Limitations. No Credit Party will directly or indirectly, create or
otherwise cause, incur, assume, suffer or permit to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any such
Person to (a) pay dividends or make any other distribution on any of such
Person’s Equity Interests, (b) pay any Indebtedness owed to any other Credit
Party, (c) make loans or advances to any other Credit Party or (d) transfer any
of its property to any other Credit Party, except for encumbrances or
restrictions existing under or by reason of (i) customary non-assignment or net
worth provisions in any lease governing a leasehold interest or in any license
governing licensed assets, (ii) any agreement or other instrument of a Person
existing at the time it becomes a Subsidiary of a Credit Party; provided that
such encumbrance or restriction is not applicable to any other Person, or any
property of any other Person, other than such Person becoming a Subsidiary of a
Credit Party and was not entered into in contemplation of such Person becoming a
Subsidiary of a Credit Party, (iii) this Agreement and the other Credit
Documents, and (iv) any Indebtedness permitted by Section 7.01(b), (g) or (h)
solely to the extent such encumbrance or restriction relates to the property
financed by or subject to such Indebtedness.
7.11    No Other Negative Pledges. No Credit Party will enter into, assume or
become subject to any agreement prohibiting or otherwise restricting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation except (a) as set
forth in (i) the Credit Documents and (ii) any bond indenture or equivalent
instrument (or any amendment or supplement thereto) to which such Credit Party
is now or hereafter a party, (b) restrictions with respect to Liens on interests
in joint ventures provided for in the organizational documents of such joint
venture or in any agreement governing Indebtedness of such joint venture, and
(c) restrictions permitted by Section 7.10(d)(iv).
7.12    Other Indebtedness. No Credit Party will, if any Event of Default has
occurred and is continuing or would be directly or indirectly caused as a result
thereof, (a) with respect to any Indebtedness (other than the Indebtedness under
the Credit Documents) of such Credit Party, shorten the final maturity or
average life to maturity or require any payment to be made sooner than
originally scheduled or increase the interest rate applicable thereto or change
any subordination provision thereof or (b) make (or give any notice with respect
thereto) any voluntary or optional payment or prepayment, redemption,
acquisition for value or defeasance of (including by way of depositing money or
securities with the trustee with respect thereto before due for the purpose of
paying when due), refund, refinance or exchange of any Indebtedness (other than
the Indebtedness under the Credit Documents) of such Credit Party.
7.13    Borrowing Base Limitations. If, as of the last day of the most recent
fiscal quarter then ended, the Debt to Capitalization Ratio is greater than
fifty-five percent (55%), then until Borrower delivers a Compliance Certificate
pursuant to Section 6.01(c) reflecting that the Debt to Capitalization Ratio is
equal to or less than fifty-five percent (55%), Borrower shall not permit the
aggregate outstanding amount of all Borrowing Base Debt to, at any time, exceed
the Borrowing Base.
7.14    Sanctions. No Credit Party will, directly or indirectly, use the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity

73

--------------------------------------------------------------------------------




participating in the transaction, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.
7.15    Anti-Corruption Laws. No Credit Party will, directly or indirectly use
the proceeds of any Credit Extension for any purpose which would breach any
anti-corruption, anti-bribery or anti-money laundering Law, including the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar Laws in other jurisdictions.
Article VIII.    Events of Default and Remedies
8.01    Events of Default. An Event of Default shall exist upon the occurrence,
and during the continuation, of any of the following specified events (each an
“Event of Default”):
(e)    Payment. Borrower shall default in the payment (i) when due of any
principal of any of the Loans or any Unreimbursed Amounts or (ii) within five
(5) Business Days of when due of any interest on the Loans or any Unreimbursed
Amounts or any fees or other amounts owing hereunder, under any of the other
Credit Documents or in connection herewith.
(f)    Representations. Any representation, warranty or statement made or deemed
to be made by any Credit Party herein, in any of the other Credit Documents, or
in any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect (without
duplication of any materiality qualifiers set forth therein) on the date as of
which it was made or deemed to have been made.
(g)    Covenants. Borrower shall:
(iii)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 6.02, 6.10, 6.14 or 7.01 through 7.15 inclusive;
(iv)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 6.01, 6.03, 6.05 or 6.11 and such default shall
continue unremedied for a period of five (5) Business Days after the earlier of
Borrower becoming aware of such default or notice thereof given by
Administrative Agent; or
(v)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in paragraphs (a), (b), (c)(i),
(c)(ii) or any other paragraph of this Section 8.01) contained in this Agreement
and such default shall continue unremedied for a period of at least thirty (30)
days after the earlier of Borrower becoming aware of such default or written
notice thereof given by Administrative Agent.
(h)    Other Credit Documents. (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Credit Documents and such default shall continue unremedied for a period of at
least thirty (30) days after the earlier of a Credit Party becoming aware of
such default or written notice thereof given by Administrative Agent, or
(ii) any Credit Document shall fail to be in full force and effect or any Credit
Party shall so assert or any Credit Document shall fail to give Administrative
Agent and the Lenders the security interests, liens, rights, powers and
privileges purported to be created thereby.

74

--------------------------------------------------------------------------------




(i)    Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force and effect, or any Guarantor thereunder or any Person acting by or on
behalf of such Guarantor shall deny or disaffirm such Guarantor’s obligations
under such Guaranty.
(j)    Bankruptcy, Etc. The occurrence of any of the following: (i) a court or
governmental agency having jurisdiction shall enter a decree or order for relief
in respect of any Credit Party or any of its Subsidiaries in an involuntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoint a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of any Credit Party or any of its
Subsidiaries or for any substantial part of its property or ordering the winding
up or liquidation of its affairs; or (ii) an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect is commenced against any Credit Party or any of its Subsidiaries and such
petition remains unstayed and in effect for a period of sixty (60) consecutive
days; or (iii) any Credit Party or any of its Subsidiaries shall commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of such Person or any substantial part of its property or
make any general assignment for the benefit of creditors; or (iv) any Credit
Party or any of its Subsidiaries shall admit in writing its inability to pay its
debts generally as they become due or any action shall be taken by such Person
in furtherance of any of the aforesaid purposes.
(k)    Defaults under Other Agreements.
(i)    A Credit Party shall default in the due performance or observance (beyond
the applicable grace period with respect thereto) of any material obligation or
condition of any contract or lease material to the Credit Parties taken as a
whole to which it is a party or by which it or its property is bound; or
(ii)    With respect to any Indebtedness of a Credit Party the principal amount
of which is in excess of $25,000,000, individually or in the aggregate (other
than Indebtedness outstanding under this Agreement and Non-Recourse Land
Financing), (A) any such Credit Party shall (x) default in any payment (beyond
the applicable grace period with respect thereto, if any) with respect to any
such Indebtedness, or (y) default (after giving effect to any applicable grace
period) in the observance or performance relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, and any
such default or other event or condition referenced in this subclause (y) causes
the holder or holders of such Indebtedness (or trustee or agent on behalf of
such holders) to cause (determined without regard to whether any notice or lapse
of time is required) any such Indebtedness to become due prior to its stated
maturity; (B) any such Indebtedness shall be declared due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment
prior to the stated maturity thereof, or required to be repurchased, defeased or
redeemed (but not including a voluntary repayment of such Indebtedness); or
(C) any such Indebtedness shall mature and remain unpaid.
(l)    Judgments. Any judgment, order, or decree (including any judgment, order,
or decree with respect to any litigation disclosed pursuant to the Credit
Documents) shall be entered against any one or more of the Credit Parties
involving a liability of $25,000,000 or more individually,

75

--------------------------------------------------------------------------------




or $50,000,000 or more in the aggregate (to the extent not paid or covered by
insurance provided by a carrier who has acknowledged coverage and in any event
not including any Non-Recourse Land Financing), and such judgment, order or
decree (i) is the subject of any enforcement proceeding commenced by any
creditor or (ii) shall continue unsatisfied, undischarged and unstayed for a
period ending on the first to occur of (A) the last day on which such judgment,
order or decree becomes final and unappealable or (B) thirty (30) days.
(m)    ERISA. The occurrence of any of the following events or conditions: (A)
any unpaid contributions required under Section 303 of ERISA and Section 430 of
the Code shall exist with respect to any Single Employer Plan, or required under
Section 304 or 305 of ERISA and Section 431 or 432 of the Code shall exist with
respect to any Multiemployer Plan with respect to any Credit Party’s, any
Subsidiary’s or any ERISA Affiliate’s contribution obligations only; (B) any
Lien shall arise on the assets of any Credit Party, any of its Subsidiaries or
any ERISA Affiliate in favor of the PBGC or a Plan; (C) an ERISA Event shall
occur with respect to a Single Employer Plan, which is, in the reasonable
opinion of Administrative Agent, likely to result in the termination of such
Plan for purposes of Title IV of ERISA; (D) an ERISA Event shall occur with
respect to a Multiemployer Plan or Multiple Employer Plan, which is, in the
reasonable opinion of Administrative Agent, likely to result in (i) the
termination of such Plan for purposes of Title IV of ERISA, or (ii) any Credit
Party, any of its Subsidiaries or any ERISA Affiliate incurring any liability in
connection with a withdrawal from, reorganization of (within the meaning of
Section 4241 of ERISA), or insolvency (within the meaning of Section 4245 of
ERISA) of such Plan; or (E) any non-exempt prohibited transaction (within the
meaning of Section 406 of ERISA or Section 4975 of the Code) or breach of
fiduciary responsibility shall occur which may subject any Credit Party, any of
its Subsidiaries or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which any Credit Party, any of its
Subsidiaries or any ERISA Affiliate has agreed or is required to indemnify any
person against any such liability.
(n)    Ownership. There shall occur a Change of Control.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(d)    declare the commitment of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(e)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;
(f)    require that Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(g)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Credit
Documents;

76

--------------------------------------------------------------------------------




provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of
Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.03 and 2.15; and
Last, the balance, if any, after all of the Obligations (other than unasserted
contingent claims for indemnification or expense reimbursement for which no
claim has been asserted or demanded) have been indefeasibly paid in full, to
Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Article IX.    Administrative Agent
9.01    Appointment and Authority. Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as
Administrative Agent hereunder and under the other Credit

77

--------------------------------------------------------------------------------




Documents and authorizes Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
Administrative Agent, the Lenders and the L/C Issuers, and neither Borrower nor
any other Credit Party shall have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Credit Documents (or any other similar term) with
reference to Administrative Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
9.02    Rights as a Lender. The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not Administrative Agent hereunder and without
any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Credit
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, Administrative Agent:
(c)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(d)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Credit Documents), provided that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Credit Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may affect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and
(e)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given in writing to Administrative Agent by Borrower, a Lender
or an L/C Issuer.

78

--------------------------------------------------------------------------------




Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Credit Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.
9.04    Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an L/C
Issuer, Administrative Agent may presume that such condition is satisfactory to
such Lender or such L/C Issuer unless Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. Administrative Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
9.05    Delegation of Duties. Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub‑agents appointed by
Administrative Agent. Administrative Agent and any such sub‑agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub‑agent and to the Related Parties of Administrative Agent
and any such sub‑agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

79

--------------------------------------------------------------------------------




9.06    Resignation of Administrative Agent.
(b)    Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of
Borrower (which consent shall not be unreasonably withheld or delayed) so long
as no Event of Default has occurred and is continuing, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(c)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.
(d)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through Administrative Agent
shall instead be made by or to each Lender and each L/C Issuer directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring or removed Administrative Agent’s resignation or removal hereunder
and under the other Credit Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
(e)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender. If Bank of

80

--------------------------------------------------------------------------------




America resigns as an L/C Issuer, it shall (1) retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as an L/C Issuer
and all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c), and (2) not take any action intended to
directly or indirectly cause any beneficiary of any Letter of Credit issued by
Bank of America to draw upon such existing Letter of Credit solely based on Bank
of America’s resignation as L/C Issuer. If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon (x) the appointment by Borrower of a
successor L/C Issuer or Swing Line Lender hereunder, and (y) the acceptance by
the successor L/C Issuer or Swing Line Lender of such appointment (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor L/C Issuer or the other
L/C Issuers shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
and each L/C Issuer also acknowledges that it will, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Credit Document or
any related agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Syndication Agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Credit Documents, except in its capacity, as applicable, as
Administrative Agent, a Lender or an L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:
(c)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and

81

--------------------------------------------------------------------------------




Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and Administrative Agent under
Sections 2.03(i) and 2.03(j), 2.09 and 10.04) allowed in such judicial
proceeding; and
(d)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize Administrative Agent to vote in respect of the claim of any Lender or
any L/C Issuer in any such proceeding.
Article X.    Miscellaneous
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Credit Document, and no consent to any departure by
Borrower or any other Credit Party therefrom, shall be effective unless in
writing signed by the Required Lenders and Borrower or the applicable Credit
Party, as the case may be, and acknowledged by Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(f)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(g)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(h)    increase the Letter of Credit Sublimit without the written consent of
each L/C Issuer;
(i)    postpone any date fixed by this Agreement or any other Credit Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Credit Document without the
written consent of each Lender directly affected thereby;
(j)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01 relating to the Fee Letters) any fees or other amounts payable
hereunder or under any other Credit Document, or change the manner of
computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Rate that would result in a
reduction of any interest rate on any Loan or any fee payable hereunder without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

82

--------------------------------------------------------------------------------




(k)    change Section 8.03 or any other provision of this Agreement regarding
the ratable treatment of Lenders, in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
(l)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
(m)    release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.01 (in which case such release may
be made by Administrative Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by Administrative Agent in
addition to the Lenders required above, affect the rights or duties of
Administrative Agent under this Agreement or any other Credit Document; (iv) any
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
All communications from Administrative Agent to the Lenders requesting the
Lenders’ determination, consent, approval, or disapproval (i) shall be given in
the form of a written notice to each Lender, (ii) shall be accompanied by a
description of the matter or thing as to which such determination, approval,
consent, or disapproval is requested, or shall advise each Lender where such
matter or thing may be inspected, or shall otherwise describe the matter or
issue to be resolved, (iii) shall include, if reasonably requested by a Lender
and to the extent not previously provided to such Lender, written materials and
a summary of all oral information provided to Administrative Agent by Borrower
in respect of the matter or issue to be resolved, and (iv) shall include
Administrative Agent’s recommended course of action or determination in respect
thereof. Each Lender shall reply promptly after receipt of any such request by
Administrative Agent; provided, however, that with respect to those matters
requiring the consent by the Required Lenders, unless a Lender shall give
written notice to Administrative Agent that it objects to the recommendation or
determination of Administrative Agent within ten (10) Business Days after
receipt of any such request by Administrative Agent (or such lesser period as
may be required under the Credit Documents for Administrative Agent to respond),
such Lender shall be deemed to have approved of or consented to such
recommendation or determination.
10.02    Notices; Effectiveness; Electronic Communication.

83

--------------------------------------------------------------------------------




(f)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(x)    if to Borrower or any other Credit Party, Administrative Agent, an L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and
(xi)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(g)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Administrative Agent, the Swing
Line Lender, any L/C Issuer or Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business

Day for the recipient.
(h)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE

84

--------------------------------------------------------------------------------




ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties” and individually, an “Agent Party”)
have any liability to Borrower, any Lender, any L/C Issuer or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of Borrower’s, any Credit Party’s or
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Borrower, any Lender, any L/C Issuer
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(i)    Change of Address, Etc. Each of Borrower, Administrative Agent, each L/C
Issuer and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to Borrower,
Administrative Agent, the L/C Issuers and the Swing Line Lender. In addition,
each Lender agrees to notify Administrative Agent from time to time to ensure
that Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its securities for purposes of United
States Federal or state securities laws.
(j)    Reliance by Administrative Agent, L/C Issuer and Lenders. Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices, Committed Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Credit Parties shall
indemnify Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Borrower. All telephonic notices to and other telephonic
communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.

85

--------------------------------------------------------------------------------




10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Credit Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Credit Document, are cumulative
and not exclusive of any rights, remedies, powers and privileges provided by
law.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 8.02 for the benefit of all the Lenders and the
L/C Issuers; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Credit Documents, (b) any L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an L/C Issuer or Swing Line Lender, as the
case may be) hereunder and under the other Credit Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Credit Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(f)    Costs and Expenses. Borrower shall pay (i) all reasonable out‑of‑pocket
expenses incurred by Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Administrative Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out‑of‑pocket expenses incurred by the L/C Issuers in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all documented out‑of‑pocket expenses incurred
by Administrative Agent, any Lender or any L/C Issuer (including the fees,
charges and disbursements of any counsel for Administrative Agent, any Lender or
any L/C Issuer), and shall pay all fees and time charges for attorneys who may
be employees of Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Credit Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such documented out‑of‑pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(g)    Indemnification by Borrower. The Credit Parties shall indemnify
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any

86

--------------------------------------------------------------------------------




of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related documented expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including
Borrower or any other Credit Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of Administrative
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Credit Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(y) arise out of a dispute solely between or among Indemnified Parties (but
excluding any disputes involving Administrative Agent) not resulting from any
act or omission of Borrower or (z) result from a claim brought by Borrower or
any other Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Credit Document, if
Borrower or such other Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. Without limiting the provisions of Section 3.01(c), this
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(h)    Reimbursement by Lenders. To the extent that Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to Administrative Agent (or any sub-agent
thereof), the applicable L/C Issuer, the Swing Line Lender or any Related Party
of any of the foregoing, each Lender severally agrees to pay to Administrative
Agent (or any such sub-agent), such L/C Issuer, the Swing Line Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender) such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Administrative Agent (or any such sub-agent), any L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for Administrative Agent (or any such sub-agent), such
L/C Issuer or the Swing Line Lender in connection with such

87

--------------------------------------------------------------------------------




capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).
(i)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(j)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(k)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of Administrative Agent, any L/C
Issuer and the Swing Line Lender, the replacement of any Lender, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent, any L/C Issuer or any Lender, or
Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, such L/C Issuer or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
10.06    Successors and Assigns.
(g)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or

88

--------------------------------------------------------------------------------




(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(h)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of Administrative Agent and,
so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having

89

--------------------------------------------------------------------------------




received notice thereof; and provided, further, that Borrower’s consent shall
not be required during the primary syndication of the credit facility provided
herein;
(B)    the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and
(C)    the consent of the L/C Issuers and the Swing Line Lender shall be
required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
Borrower or any of Borrower’s Affiliates or Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent, any L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the

90

--------------------------------------------------------------------------------




assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, Borrower (at its expense) shall execute and deliver a Note
to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
(i)    Register. Administrative Agent, acting solely for this purpose as an
agent of Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and Borrower, Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
(j)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural Person, a Defaulting Lender or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the Participant shall deliver the documentation required under Section 3.01(e)
to the Lender who sells the participation and the relevant Withholding Agent) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater

91

--------------------------------------------------------------------------------




payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
Borrower’s request and expense, to use reasonable efforts to cooperate with
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the
Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(k)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(l)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
(i)    Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon thirty (30) days’ notice to
Borrower, resign as Swing Line Lender. In the event of any such resignation as
Swing Line Lender, Borrower shall be entitled to appoint from among the Lenders
a successor Swing Line Lender hereunder; provided, however, that no failure by
Borrower to appoint any such successor shall affect the resignation of Bank of
America as Swing Line Lender. If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Committed Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon (x) the appointment of a successor Swing
Line Lender, and (y) the acceptance by the successor Swing Line Lender of such
appointment, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swing Line Lender.
(ii)    Notwithstanding anything to the contrary contained herein, if at any
time any Lender assigns all of its Commitment and Loans pursuant to
subsection (b) above, such Lender may, upon thirty (30) days’ notice to Borrower
and Administrative Agent, resign as L/C Issuer. In the event of any such
resignation as L/C Issuer, Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer hereunder; provided, however,

92

--------------------------------------------------------------------------------




that no failure by Borrower to appoint any such successor shall affect the
resignation of such Lender as L/C Issuer. If any Lender resigns as L/C Issuer,
it shall (1) retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit issued by such L/C Issuer
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)), and (2) not take any action intended to
directly or indirectly cause any beneficiary of any Letter of Credit issued by
such L/C Issuer to draw upon such existing Letter of Credit solely based on such
L/C Issuer’s resignation. Upon (x) the appointment of a successor L/C Issuer,
and (y) the acceptance by the successor L/C Issuer of such appointment, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (b) the successor L/C
Issuer or the other L/C Issuers shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to such retiring L/C Issuer to effectively
assume the obligations of such L/C Issuer with respect to such Letters of
Credit.
10.07    Treatment of Certain Information; Confidentiality. Each of
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
provided that the disclosing party shall use commercially reasonable efforts to
notify Borrower prior to the disclosure thereof unless prohibited by applicable
Law, (d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or (ii) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to Borrower
and its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating Borrower or its
Subsidiaries or the credit facilities provided hereunder, (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder, (iii) any credit insurance provider relating to Borrower and
its Obligations hereunder, (h) with the consent of Borrower or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to Administrative Agent, any
Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower. For purposes of this
Section, “Information” means all information received from Borrower or any
Subsidiary relating to Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to Administrative
Agent, any Lender or any L/C Issuer on a nonconfidential basis prior to
disclosure by Borrower or any Subsidiary. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

93

--------------------------------------------------------------------------------




Each of Administrative Agent, the Lenders and the L/C Issuers acknowledges that
(a) the Information may include material non-public information concerning
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to setoff and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of Borrower or any other Credit Party against any and all of the
obligations of Borrower or such Credit Party now or hereafter existing under
this Agreement or any other Credit Document to such Lender or such L/C Issuer or
their respective Affiliates, irrespective of whether or not such Lender, L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Credit Document and although such obligations of Borrower or such Credit Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so setoff shall be paid over immediately to Administrative Agent
for further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of Administrative Agent,
the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall provide
promptly to Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuers and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
Borrower and Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Credit Documents, and any separate letter agreements with respect to fees
payable to Administrative Agent or the L/C Issuers, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by Administrative Agent
and when Administrative Agent shall have received counterparts hereof

94

--------------------------------------------------------------------------------




that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Administrative Agent, the L/C Issuers or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.
10.13    Replacement of Lenders. If Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Credit Documents to an Eligible Assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
(h)    Borrower shall have paid to Administrative Agent the assignment fee (if
any) specified in Section 10.06(b);
(i)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.05) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);
(j)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(k)    such assignment does not conflict with applicable Laws; and

95

--------------------------------------------------------------------------------




(l)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT (EXCEPT, AS TO ANY OTHER CREDIT DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ADMINISTRATIVE AGENT, ANY
LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY
RIGHT THAT ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AGAINST BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST

96

--------------------------------------------------------------------------------




EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
Borrower and each other Credit Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by Administrative Agent, the Arrangers, and
the Lenders are arm’s-length commercial transactions between Borrower, each
other Credit Party and their respective Affiliates, on the one hand, and
Administrative Agent, the Arrangers, and the Lenders, on the other hand,
(B) each of Borrower and the other Credit Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) Borrower and each other Credit Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) Administrative
Agent, each Arranger and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Borrower, any other Credit Party or any of their respective Affiliates, or
any other Person and (B) neither Administrative Agent, any Arranger nor any
Lender has any obligation to Borrower, any other Credit Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (iii) Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower, the other Credit Parties
and their respective Affiliates, and neither Administrative Agent, any Arranger,
nor any Lender has any obligation to disclose any of such interests to Borrower,
any other Credit Party or any of their respective Affiliates. To the fullest
extent permitted by law, each of Borrower and each other Credit Party hereby
waives and releases any claims that it may have against Administrative Agent,
any Arranger or any Lender with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

97

--------------------------------------------------------------------------------




10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
Administrative Agent pursuant to procedures approved by it.
10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify Borrower in accordance with the Act. Borrower shall, promptly
following a request by Administrative Agent or any Lender, provide all
documentation and other information that Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.
10.19    Time of the Essence. Time is of the essence of the Credit Documents.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
PULTEGROUP, INC.
By:        
Name:        
Title:        





98

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as
Administrative Agent
By:        
Name:        
Title:        





S-99

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and Swing Line Lender
By:        
Name:        
Title:        





S-100

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., in its capacity as Syndication Agent, and
individually as a Lender and an L/C Issuer
By:        
Name:        
Title:        





S-101

--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY, as a Lender
By:        
Name:        
Title:        





S-102

--------------------------------------------------------------------------------




BNP PARIBAS, as a Lender and an L/C Issuer
By:        
Name:        
Title:        





S-103

--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender and L/C Issuer
By:        
Name:        
Title:        





S-104

--------------------------------------------------------------------------------




COMERICA BANK, as a Lender
By:        
Name:        
Title:        





S-105

--------------------------------------------------------------------------------




FIFTH THIRD BANK, as a Lender and an L/C Issuer
By:        
Name:        
Title:        





S-106

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Lender and an L/C Issuer
By:        
Name:        
Title:        





S-107

--------------------------------------------------------------------------------




THE ROYAL BANK OF SCOTLAND PLC, as a Lender and an L/C Issuer
By:        
Name:        
Title:        





S-108

--------------------------------------------------------------------------------




SUNTRUST BANK, as a Lender and an L/C Issuer
By:        
Name:        
Title:        





S-109

--------------------------------------------------------------------------------




TD BANK, N.A., as a Lender and an L/C Issuer
By:        
Name:        
Title:        





S-110

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and an L/C Issuer
By:        
Name:        
Title:        





S-111

--------------------------------------------------------------------------------




SCHEDULE 1.01


EXISTING LETTERS OF CREDIT


L/C Issuer: Bank of America:


Bond/LC
Beneficiary
Bond/LC Type
Current Amount


Issue Date
Expire Date
3044036
City of Durham
PERFORMANCE


$151,764.00


2/11/2005
2/11/2015
3044276
Los Angeles Dept of Water
FINANCIAL GUARANTEE


$132,214.00


10/12/2004
10/12/2014
3044277
Los Angeles Dept of Water
FINANCIAL GUARANTEE


$174,400.00


10/12/2004
10/12/2014
3067144
Delmarva Power & Light
FINANCIAL GUARANTEE


$21,435.00


10/19/2005
10/19/2014
3067615
Buist, Byars, Pearce, Taylor
FINANCIAL GUARANTEE


$303,596.35


4/5/2006
3/29/2015
3067633
Gloucester County
PERFORMANCE


$5,000.00


6/9/2006
6/9/2015
3067694
Gloucester County
PERFORMANCE


$5,000.00


6/9/2006
6/9/2015
3067857
Gloucester County
PERFORMANCE


$400,000.00


9/15/2006
9/15/2014
3068115
Manchester Township
PERFORMANCE


$250,000.00


11/21/2006
11/21/2014
3068253
US National Bank
FINANCIAL GUARANTEE


$723,588.00


2/28/2007
2/28/2015
3068298
Delmarva Power & Light
FINANCIAL GUARANTEE


$56,540.00


3/12/2007
3/12/2015
3068311
Delmarva Power & Light
FINANCIAL GUARANTEE


$50,902.00


5/2/2007
5/1/2015
3068468
Delmarva Power & Light
FINANCIAL GUARANTEE


$166,846.00


7/3/2007
6/30/2015
3068470
City of O’Fallon
FINANCIAL GUARANTEE


$46,654.00


7/18/2007
7/16/2015
3068473
City of O’Fallon
PERFORMANCE


$14,278.00


8/17/2007
8/17/2014


Schedule 1.01 - 1
Existing Letters of Credit

--------------------------------------------------------------------------------




Bond/LC
Beneficiary
Bond/LC Type
Current Amount


Issue Date
Expire Date
3068746
VA Dept of Health
FINANCIAL GUARANTEE


$3,000.00


10/4/2007
9/26/2014
3068750
Delmarva Power & Light
PERFORMANCE


$48,762.00


10/9/2007
9/30/2014
3068752
Delmarva Power & Light
PERFORMANCE


$60,877.00


10/12/2007
12/30/2014
3068854
City of O’Fallon
PERFORMANCE


$138,279.50


10/30/2007
10/26/2014
3068855
City of Carver
PERFORMANCE


$99,300.00


8/21/2008
10/14/2014
3068865
City of O’Fallon
PERFORMANCE


$67,556.50


2/5/2008
2/1/2015
3068870
APS
PERFORMANCE


$59,646.51


1/15/2008
5/1/2015
3068871
APS
PERFORMANCE


$118,913.00


1/15/2008
5/1/2015
3069134
APS
PERFORMANCE


$28,300.00


2/11/2008
5/1/2015
3069139
City of O’Fallon
PERFORMANCE


$97,150.31


2/26/2008
3/31/2015
3069143
APS
PERFORMANCE


$101,428.00


3/6/2008
2/28/2015
3069149
City of O’Fallon
PERFORMANCE


$109,690.50


3/26/2008
3/31/2015
3069294
Grand Strand Water/Sewer Authority
PERFORMANCE


$3,864.53


4/7/2008
4/7/2015
3069307
APS
PERFORMANCE


$159,334.01


5/19/2008
5/13/2015
3069594
James City County
PERFORMANCE


$45,000.00


8/11/2008
7/1/2015
3069599
City of Carver
PERFORMANCE


$60,400.00


9/26/2008
5/1/2015
3069843
City of Wheat Ridge
PERFORMANCE


$52,000.00


2/13/2009
1/29/2015
3069845
Horry County
PERFORMANCE


$109,423.90


2/12/2009
1/29/2015
3070514
APS
PERFORMANCE


$505,492.00


6/10/2009
7/10/2015
3070934
FIRST AMERICAN TITLE INS CO
PERFORMANCE


$200,000.00


4/1/2013
4/12/2015
3070935
CITY OF BRENTWOOD
PERFORMANCE


$103,609.00


12/30/2010
6/14/2015
3070936
CITY OF BRENTWOOD
PERFORMANCE


$85,782.00


12/30/2010
6/14/2015
3070937
CITY OF BRENTWOOD
PERFORMANCE


$34,722.00


12/30/2010
6/14/2015
3070938
CITY OF BRENTWOOD
PERFORMANCE


$76,768.00


12/30/2010
6/14/2015
3070940
City of Lebanon
PERFORMANCE


$88,000.00


3/16/2011
3/10/2015
3070941
CITY OF BRENTWOOD
PERFORMANCE


$60,002.00


4/1/2011
4/1/2015
3070942
CITY OF BRENTWOOD
PERFORMANCE


$16,085.00


4/1/2011
4/1/2015
3070944
State of Nevada
RISK & INSURANCE


$30,000.00


6/7/2011
5/12/2015


Schedule 1.01 - 2
Existing Letters of Credit

--------------------------------------------------------------------------------




Bond/LC
Beneficiary
Bond/LC Type
Current Amount


Issue Date
Expire Date
3070945
SUMNER COUNTY HIGHWAY DEPT
PERFORMANCE


$57,000.00


12/12/2013
12/5/2014
3070946
CITY OF BRENTWOOD
PERFORMANCE


$332,500.00


8/18/2011
8/16/2014
3070947
City of Brentwood
PERFORMANCE


$326,520.00


12/6/2012
12/6/2014
3070948
MILCROFTON UTILITY DISTRICT
PERFORMANCE


$320,000.00


12/13/2013
12/12/2014
3070949
CITY OF BRENTWOOD
PERFORMANCE


$466,303.00


1/9/2014
1/7/2016
3070950
Union County
PERFORMANCE


$22,823.00


1/14/2014
1/14/2015
3070951
TOWN OF BLUFFTON
PERFORMANCE


$192,000.00


2/27/2014
2/27/2015
3117497
City of Lebanon
PERFORMANCE


$473,775.00


7/5/2011
7/5/2015
3121351
RIVER ROAD HP LLC
FINANCIAL GUARANTEE


$500,000.00


4/10/2014
5/1/2015
3121352
HALL COUNTY BOARD OF COMMISSIONERS
PERFORMANCE


$197,752.00


4/21/2014
4/20/2015
3121353
POLK COUMTY BOARD OF COUNTY COMMISSIONERS
PERFORMANCE


$1,120,747.14


5/12/2014
1/31/2016
3121354
CITY OF BROOKLYN PARK
PERFORMANCE


$2,459,400.00


5/9/2014
5/7/2015
3121355
CITY OF BROOKLYN PARK
PERFORMANCE


$121,677.00


5/9/2014
5/8/2015
3121356
CITY OF NOVI
PERFORMANCE


$3,870,894.24


5/13/2014
5/8/2015
3121357
MARSH REALTY COMPANY
FINANCIAL GUARANTEE


$500,000.00


5/19/2014
5/19/2015
3121358
LANCASTER COUNTY SC
PERFORMANCE


$44,824.63


5/15/2014
5/15/2015
3121359
LANCASTER COUNTY SC
PERFORMANCE


$28,735.63


5/15/2014
5/15/2015
3121360
LANCASTER COUNTY SC
PERFORMANCE


$83,814.63


5/15/2014
5/15/2015
3121362
POLK COUNTY BOARD OF COMMISSIONERS
PERFORMANCE


$1,389,860.46


5/29/2014
1/31/2015
3121363
CHARTER TOWNSHIP OF ORION
PERFORMANCE


$2,500,000.00


5/29/2014
5/29/2015
3121364
CHARTER TOWNSHIP OF ORION
PERFORMANCE


$100,000.00


5/29/2014
5/29/2015
3121365
Title Security Agency LLC
PERFORMANCE


$160,305.72


6/5/2014
5/29/2015
3121367
COUNTY OF KANE
PERFORMANCE


$10,000.00


6/13/2014
6/30/2016
3121368
VILLAGE OF WOODRIDGE
PERFORMANCE


$4,290,689.00


6/23/2014
6/23/2015
3121369
CITY OF PLYMOUTH
PERFORMANCE


$17,312.50


6/26/2014
6/26/2015
3121370
CITY OF PLYMOUTH
PERFORMANCE


$122,547.00


6/26/2014
6/26/2015
3121511
CITY OF PLYMOUTH
PERFORMANCE


$93,400.00


6/26/2014
6/26/2015


Schedule 1.01 - 3
Existing Letters of Credit

--------------------------------------------------------------------------------




Bond/LC
Beneficiary
Bond/LC Type
Current Amount


Issue Date
Expire Date
3121512
DUKE ENERGY PROGRESS
PERFORMANCE


$11,277.12


6/26/2014
6/26/2015
3121513
MINNEHAHA CREEK WATERSHED DISTRICT
PERFORMANCE


$50,220.00


6/30/2014
6/30/2015
3121514
JOHN F COOK PA
FINANCIAL GUARANTEE


$1,492,050.00


7/7/2014
7/3/2015
3121515
DUCKETT CREEK SANITARY DISTRICT
PERFORMANCE


$126,038.62


7/7/2014
7/3/2015
3121517
CITY OF PLYMOUTH
PERFORMANCE


$60,500.00


7/7/2014
7/7/2015
3121518
ARNSTEIN & LAHR LLP
FINANCIAL GUARANTEE


$50,000.00


7/9/2014
7/8/2015
3121520
PGP Title Inc.
PERFORMANCE


$27,945.00


7/15/2014
7/15/2015
3121521
PGP Title Inc.
PERFORMANCE


$41,921.00


7/15/2014
7/15/2015
3121522
PGP Title Inc.
PERFORMANCE


$30,081.00


7/15/2014
7/15/2015
3121523
TOWN OF FUQUAY VARINA
PERFORMANCE


$111,300.00


7/16/2014
7/16/2015
3121524
TOWN OF FUQUAY VARINA
PERFORMANCE


$30,825.00


7/16/2014
7/16/2015
3121527
CHARLESTON COMMISSIONERS OF PUBLIC WORKS
PERFORMANCE


$13,974.20


7/17/2014
7/17/2016
3121528
CHARLESTON COMMISSIONERS OF PUBLIC WORKS
PERFORMANCE


$10,120.00


7/17/2014
7/17/2016


Schedule 1.01 - 4
Existing Letters of Credit

--------------------------------------------------------------------------------








L/C Issuer: JPMorgan Chase:


Bond/LC
Beneficiary
Bond/LC Type
Current Amount


Issue Date
Expire Date
D-249445
Chase Manhattan Mortgage
FINANCIAL GUARANTEE


$500,000.00


6/30/2004
5/30/2015
S-425643
OAKLAND COUNTY ROAD COMMISSION
PERFORMANCE


$19,000.00


12/16/2013
12/11/2014
S-538059
Town of Newburgh
FINANCIAL GUARANTEE


$111,500.00


12/30/2008
11/10/2014
S-577549
Certilman Balin Adler and Hyman
FINANCIAL GUARANTEE


$300,000.00


11/27/2007
11/28/2014
S-649420
Village of Oswego
PERFORMANCE


$16,511.30


8/25/2005
2/9/2015
S-651184
Cheshire Crossing HOA
PERFORMANCE


$10,000.00


6/12/2006
6/11/2015
S-651866
Certilman Balin Adler & Hyman
FINANCIAL GUARANTEE


$300,000.00


11/10/2006
11/10/2014
TFTS-422695
PROGRESS ENERGY CAROLINAS
PERFORMANCE


$45,732.93


11/16/2012
11/16/2014
TFTS-422696
PROGRESS ENERGY CAROLINAS
PERFORMANCE


$38,142.49


12/19/2012
12/19/2014
TFTS-422697
CITY OF NAPERVILLE
PERFORMANCE


$787,308.89


7/12/2013
6/30/2015
TFTS-422698
CITY OF NAPERVILLE
PERFORMANCE


$167,241.25


7/12/2013
6/30/2015
TFTS-422699
CITY OF NAPERVILLE
PERFORMANCE


$346,301.21


7/12/2013
6/30/2015
TFTS-425640
CITY OF NAPERVILLE
PERFORMANCE


$290,558.07


7/11/2013
6/30/2015
TFTS-425641
CITY OF NAPERVILLE
PERFORMANCE


$92,034.69


7/12/2013
6/30/2015
TFTS-425642
CITY OF NAPERVILLE
PERFORMANCE


$104,473.87


7/11/2013
6/30/2015
TFTS-425645
CITY OF VICTORIA
PERFORMANCE


$1,578,937.00


4/18/2014
4/17/2015
TFTS-425646
CITY OF NAPERVILLE
PERFORMANCE


$1,264,845.95


4/29/2014
4/18/2015
TFTS-425647
CITY OF NAPERVILLE
PERFORMANCE


$2,547,440.67


4/29/2014
4/18/2015
TFTS-425648
TREASURER, COUNTY OF LAKE
PERFORMANCE


$78,200.00


6/3/2014
5/30/2016




Schedule 1.01 - 5
Existing Letters of Credit

--------------------------------------------------------------------------------








L/C Issuer: PNC Bank:


Bond/LC
Beneficiary
Bond/LC Type
Current Amount


Issue Date
Expire Date
18100506
SOUTH WHITEHALL TOWNSHIP
PERFORMANCE


$214,150.26


8/31/2004
9/2/2014
18100507
UPPER MACUNGIE TOWNSHIP
PERFORMANCE


$61,413.15


8/31/2004
9/2/2014
18103077
Lehigh County Authority
PERFORMANCE


$317,484.71


4/10/2006
4/6/2015
18103078
Upper Macungie Township
PERFORMANCE


$1,063,756.07


4/5/2006
4/6/2015
18104610
East Brandywine Township Municipal Authority
PERFORMANCE


$41,466.12


5/2/2007
5/2/2015
18113919
TOWNSHIP OF UPPER MACUNGIE
PERFORMANCE


$256,062.95


10/14/2010
10/14/2014
18113920
TOWNSHIP OF UPPER MACUNGIE
PERFORMANCE


$132,400.63


10/14/2010
10/14/2014
18113921
TOWNSHIP OF UPPER MACUNGIE
PERFORMANCE


$337,037.48


10/14/2010
10/14/2014
18113922
TOWNSHIP OF UPPER MACUNGIE
PERFORMANCE


$513,408.04


10/14/2010
10/14/2014
18114203
East Brandywine Township Municipal Authority
PERFORMANCE


$186,546.10


12/8/2010
12/8/2014
18122072
BOARD OF SUPERVISORS OF FAIRFAX COUNTY VA
PERFORMANCE


$109,800.00


7/18/2014
7/18/2016
18122073
BOARD OF SUPERVISORS OF FAIRFAX COUNTY VA
PERFORMANCE


$7,700.00


7/18/2014
7/18/2016
18122074
BOARD OF SUPERVISORS OF FAIRFAX COUNTY VA
PERFORMANCE


$71,800.00


7/18/2014
7/18/2016




Schedule 1.01 - 6
Existing Letters of Credit

--------------------------------------------------------------------------------








L/C Issuer: SunTrust:


Bond/LC
Beneficiary
Bond/LC Type
Current Amount


Issue Date
Expire Date
70000000
CITY OF FRANKLIN
PERFORMANCE


$1,350,000.00


5/12/2014
5/12/2015
70000060
CITY OF LEBANON
PERFORMANCE


$170,000.00


5/28/2014
5/27/2015
70000061
CITY OF LEBANON
PERFORMANCE


$50,000.00


5/28/2014
5/27/2015
70000067
SHUTTS & BOWEN LLP
FINANCIAL GUARANTEE


$1,208,750.00


5/30/2014
5/30/2015
70000079
BOARD OF COUNTY COMMISSIONERS OF POLK COUNTY
PERFORMANCE


$29,747.98


6/12/2014
7/31/2015
70000098
WEST WILSON UTILITY
PERFORMANCE


$115,270.00


6/17/2014
6/16/2016
70000099
WEST WILSON UTILITY
PERFORMANCE


$104,335.00


6/17/2014
6/16/2016
70000112
LINQUE FLEMINGTON II LLC
FINANCIAL GUARANTEE


$800,000.00


6/20/2014
5/14/2015
70000157
BARRON COLLIER COMPANY LTD
PERFORMANCE


$2,298,894.00


7/11/2014
7/11/2015
F850313
State of New Jersey
FINANCIAL GUARANTEE


$300,000.00


6/7/2007
6/10/2015
F850908
New Jersey Real Estate Commission
FINANCIAL GUARANTEE


$250,000.00


9/10/2007
9/12/2014
F851787
Hernando County
FINANCIAL GUARANTEE


$200,000.00


2/19/2008
10/31/2014
F851816
Fairfax County
PERFORMANCE


$141,300.00


2/22/2008
8/22/2014
F852267
City of Mt. Juliet
PERFORMANCE


$26,299.01


5/27/2008
5/31/2015
F852870
Fairfax County
PERFORMANCE


$233,400.00


9/2/2008
3/2/2015
F852956
Fairfax County
PERFORMANCE


$1,828,800.00


9/17/2008
2/5/2015
F853197
City of Mt. Juliet
PERFORMANCE


$44,885.78


11/12/2008
11/13/2014
F853660
Fairfax County
FINANCIAL GUARANTEE


$231,900.00


4/15/2009
4/16/2015
F853662
Hall County
PERFORMANCE


$81,282.00


4/16/2009
4/16/2015
F853982
Hall County
PERFORMANCE


$20,059.00


8/19/2009
8/19/2014


Schedule 1.01 - 7
Existing Letters of Credit

--------------------------------------------------------------------------------




Bond/LC
Beneficiary
Bond/LC Type
Current Amount


Issue Date
Expire Date
F854137
Roetzel & Andress
FINANCIAL GUARANTEE


$2,750,000.00


10/7/2009
10/8/2014
F854148
City of Plymouth
PERFORMANCE


$17,500.00


10/13/2009
11/30/2014
F854351
City of Lebanon
PERFORMANCE


$183,000.00


1/11/2010
1/11/2015
F854525
City of Brentwood
PERFORMANCE


$24,023.00


3/24/2010
3/24/2015
F854587
HALL COUNTY BOARD OF COMMISSIONERS
PERFORMANCE


$70,000.00


5/4/2010
4/30/2015
F854699
CITY OF LEBANON ENGINEERING DEPARTMENT
PERFORMANCE


$217,500.00


6/18/2010
6/18/2015
F854805
City of Mt. Juliet
PERFORMANCE


$43,825.33


8/4/2010
6/14/2015
F855359
Town of Morrisville
PERFORMANCE


$73,786.50


5/12/2011
5/10/2015
F855702
CITY OF MT JULIET PUBLIC WORKS DEPT
PERFORMANCE


$201,856.19


11/14/2011
11/14/2014
F855703
CITY OF MT JULIET PUBLIC WORKS DEPT
PERFORMANCE


$33,995.11


11/14/2011
11/14/2014
F855704
CITY OF MT JULIET PUBLIC WORKS DEPT
PERFORMANCE


$63,979.60


11/14/2011
11/14/2014
F855748
CITY OF MT JULIET PUBLIC WORKS DEPT
PERFORMANCE


$20,492.31


12/7/2011
12/6/2014
F855749
CITY OF MT JULIET PUBLIC WORKS DEPT
PERFORMANCE


$212,468.40


12/7/2011
12/6/2014
F855750
CITY OF MT JULIET PUBLIC WORKS DEPT
PERFORMANCE


$231,934.20


12/7/2011
12/6/2014
F856052
CITY OF MT JULIET PUBLIC WORKS DEPT
PERFORMANCE


$267,386.63


6/4/2012
6/1/2015
F856053
CITY OF MT JULIET PUBLIC WORKS DEPT
PERFORMANCE


$52,034.95


6/4/2012
6/1/2015
F856065
City of Franklin
PERFORMANCE


$19,000.00


6/12/2012
6/12/2015
F856183
City of Franklin
PERFORMANCE


$248,100.00


9/14/2012
9/14/2014
F856189
City of Franklin
PERFORMANCE


$74,000.00


9/17/2012
9/17/2014
F856258
CITY OF MT JULIET PUBLIC WORKS DEPT
PERFORMANCE


$152,799.12


11/8/2012
11/8/2014
F856259
CITY OF MT JULIET PUBLIC WORKS DEPT
PERFORMANCE


$19,519.50


11/8/2012
11/9/2014
F856371
CITY OF MT JULIET PUBLIC WORKS DEPT
PERFORMANCE


$256,820.40


1/29/2013
1/29/2015
F856372
CITY OF MT JULIET PUBLIC WORKS DEPT
PERFORMANCE


$33,162.00


1/29/2013
1/29/2015
F856427
COLLIER INSURANCE AGENCY LLC
PERFORMANCE


$1,397,865.00


2/26/2013
2/26/2015
F856528
CITY OF MT JULIET PUBLIC WORKS DEPT
PERFORMANCE


$96,604.83


5/2/2013
5/2/2015
F856529
CITY OF MT JULIET PUBLIC WORKS DEPT
PERFORMANCE


$62,604.74


5/2/2013
5/2/2015
F856544
City of Franklin
PERFORMANCE


$68,000.00


5/16/2013
5/16/2015
F856627
WEST WILSON UTILITY
PERFORMANCE


$225,910.00


7/12/2013
7/11/2015


Schedule 1.01 - 8
Existing Letters of Credit

--------------------------------------------------------------------------------




Bond/LC
Beneficiary
Bond/LC Type
Current Amount


Issue Date
Expire Date
F856628
WEST WILSON UTILITY
PERFORMANCE


$191,150.00


7/12/2013
7/11/2015
F856635
TEXAS-NEW MEXICO POWER CO
PERFORMANCE


$28,500.00


7/16/2013
12/31/2014
F856642
City of Franklin
PERFORMANCE


$470,200.00


7/25/2013
7/25/2015
F856751
CITY OF LEBANON
PERFORMANCE


$320,000.00


10/10/2013
10/8/2014
F856752
CITY OF LEBANON
PERFORMANCE


$221,500.00


10/10/2013
10/8/2014
F856753
CITY OF LEBANON
PERFORMANCE


$89,000.00


10/10/2013
10/8/2014
F856754
CITY OF LEBANON
PERFORMANCE


$64,500.00


10/10/2013
10/8/2014
F856795
CITY OF MT JULIET
PERFORMANCE


$388,762.00


11/8/2013
11/8/2014
F856796
CITY OF MT JULIET
PERFORMANCE


$98,498.00


11/8/2013
11/8/2014
F856797
City of Franklin
PERFORMANCE


$97,000.00


11/8/2013
11/8/2014
F856834
CITY OF MT JULIET
PERFORMANCE


$27,000.00


12/5/2013
12/3/2014
F856836
Polk County board of County Commissioners
PERFORMANCE


$1,836,538.26


12/11/2013
1/31/2015
F856850
SLF RUBY JONES LLC
PERFORMANCE


$100,000.00


12/18/2013
12/16/2014
F856873
Polk County board of County Commissioners
MAINTENANCE


$42,973.49


1/10/2014
2/28/2015
F856884
CITY OF FRANKLIN
PERFORMANCE


$2,159,500.00


1/17/2014
11/7/2014
F856929
CITY OF FRANKLIN
PERFORMANCE


$450,000.00


2/21/2014
2/18/2015
F856936
BOLANOS TRUXTON PA
FINANCIAL GUARANTEE


$350,000.00


2/27/2014
2/27/2015
F856981
CITY OF LEBANON
PERFORMANCE


$134,000.00


3/26/2014
3/25/2015
F856982
CITY OF LEBANON
PERFORMANCE


$52,000.00


3/25/2014
3/26/2015
F856985
WEST WILSON UTILITY
PERFORMANCE


$115,535.00


3/27/2014
3/26/2016
F856986
WEST WILSON UTILITY
PERFORMANCE


$14,200.00


3/27/2014
3/26/2016
F857008
TEXAS NEW MEXICO POWER CO
PERFORMANCE


$76,500.00


4/16/2014
4/9/2016
F857036
CITY OF MT JULIET
PERFORMANCE


$288,094.47


5/1/2014
5/1/2016
F857037
CITY OF MT JULIET
PERFORMANCE


$126,478.00


5/1/2014
5/1/2016
P000724
LOUDOUN COUNTY
PERFORMANCE


$103,840.00


8/21/2003
4/20/2015
P001286
CITY OF BRUNSWICK
PERFORMANCE


$46,940.98


5/17/2004
9/25/2014
P002076
Stafford County
PERFORMANCE


$404,890.00


3/23/2005
4/1/2015
P003025
Collier County
PERFORMANCE


$269,334.64


3/13/2006
3/13/2015


Schedule 1.01 - 9
Existing Letters of Credit

--------------------------------------------------------------------------------




Bond/LC
Beneficiary
Bond/LC Type
Current Amount


Issue Date
Expire Date
P003220
Ava Maria Utility Company
PERFORMANCE


$515,189.51


5/3/2006
5/3/2015
P003221
Ava Maria Utility Company
PERFORMANCE


$141,318.00


5/3/2006
5/3/2015
P601030
VERMONT INS. COMM
FINANCIAL GUARANTEE


$250,000.00


6/22/2000
8/1/2014
P601484
STRATEGIC CAPITAL RESOUR
FINANCIAL GUARANTEE


$250,000.00


4/23/2002
4/4/2015




Schedule 1.01 - 10
Existing Letters of Credit

--------------------------------------------------------------------------------






L/C Issuer: Wells Fargo Bank N.A.:


Bond/LC
Beneficiary
Bond/LC Type
Current Amount


Issue Date
Expire Date
IS0012787
TOWN OF CARY
PERFORMANCE


$905,666.04


6/26/2012
6/26/2015
IS0014015
TOWN OF CARY
PERFORMANCE


$392,766.15


8/2/2012
8/2/2014
IS0016411U
TOWN OF CARY
MAINTENANCE


$299,592.00


10/30/2012
10/30/2014
IS0016530U
City of Maple Grove
PERFORMANCE


$511,300.00


11/2/2012
2/1/2015
IS0016531U
City of Maple Grove
PERFORMANCE


$75,800.00


11/2/2012
2/1/2015
IS0017023U
City of Maple Grove
PERFORMANCE


$363,500.00


11/27/2012
11/27/2014
IS0020079U
TOWN OF CARY
PERFORMANCE


$171,034.85


1/11/2013
1/11/2015
IS0020087U
TOWN OF CARY
MAINTENANCE


$176,380.00


1/11/2013
1/11/2015
IS0020091U
Horry County Engineering
MAINTENANCE


$12,195.00


1/16/2013
3/31/2015
is0021078u
Horry County Engineering
PERFORMANCE


$15,311.00


1/23/2013
7/22/2014
IS0025261U
INDIAN RIVER COUNTY BOARD OF COMMISSIONERS
PERFORMANCE


$60,456.25


3/13/2013
6/12/2015
IS0029091U
LANCASTER COUNTY SC
PERFORMANCE


$60,620.00


4/24/2013
4/24/2015
IS0029763U
LANCASTER COUNTY SC
PERFORMANCE


$56,615.00


4/29/2013
4/29/2015
IS0030140U
TOWN OF CARY
PERFORMANCE


$139,817.03


4/30/2013
4/30/2015
IS0037685U
LANCASTER COUNTY SC
PERFORMANCE


$45,784.38


5/30/2013
5/30/2015
is0049398u
City of Maple Grove
PERFORMANCE


$748,500.00


6/28/2013
2/1/2015
IS0049403U
City of Maple Grove
PERFORMANCE


$88,100.00


6/28/2013
2/1/2015
IS0050365U
Clear-Springs Springfield et al
FINANCIAL GUARANTEE


$500,000.00


7/3/2013
7/31/2014
IS0055066U
CITY OF SAVAGE
PERFORMANCE


$631,153.10


7/17/2013
7/7/2015
IS0059985U
LANCASTER COUNTY SC
PERFORMANCE


$7,432.25


7/30/2013
7/30/2014
IS0060065U
LANCASTER COUNTY SC
PERFORMANCE


$4,767.00


7/30/2013
7/30/2014
IS0060090U
LANCASTER COUNTY SC
PERFORMANCE


$12,337.50


8/13/2013
7/30/2014
IS0060385U
University Title Services
FINANCIAL GUARANTEE


$1,250,000.00


7/31/2013
7/31/2015
IS0060805U
TOWN OF CARY
PERFORMANCE


$113,656.43


8/1/2013
8/1/2014
IS0067565U
Lancaster County
PERFORMANCE


$90,041.88


8/28/2013
8/28/2014


Schedule 1.01 - 11
Existing Letters of Credit

--------------------------------------------------------------------------------




IS0099028U
TOWN OF CARY
MAINTENANCE


$81,244.00


10/10/2013
10/10/2014
IS0111645U
LANCASTER COUNTY SC
PERFORMANCE


$24,216.25


11/15/2013
11/15/2014
IS0111725U
LANCASTER COUNTY SC
PERFORMANCE


$51,164.38


11/15/2013
11/15/2014
IS0129826U
TOWN OF CARY
PERFORMANCE


$85,658.25


12/12/2013
12/12/2014
IS0129928U
TOWN OF CARY
MAINTENANCE


$97,340.00


12/12/2013
12/12/2014
IS0133885U
LANCASTER COUNTY SC
PERFORMANCE


$20,363.00


12/19/2013
12/19/2014
IS0133886U
LANCASTER COUNTY SC
PERFORMANCE


$47,265.75


12/19/2013
12/19/2014
IS0133905U
LANCASTER COUNTY SC
PERFORMANCE


$19,356.75


12/19/2013
12/19/2014
IS0135485U
TOWN OF CARY
MAINTENANCE


$76,032.00


12/24/2013
12/24/2014
IS0135486U
TOWN OF CARY
PERFORMANCE


$42,780.00


12/24/2013
12/24/2014
IS0140594U
TOWN OF CARY
MAINTENANCE


$76,032.00


1/9/2014
1/9/2015
IS0141265U
TOWN OF CARY
PERFORMANCE


$53,429.55


1/9/2014
1/9/2015
IS0148785U
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY
PERFORMANCE


$284,600.76


2/27/2014
8/27/2016
IS0148813U
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY
PERFORMANCE


$222,115.00


2/27/2014
8/27/2016
IS0148814U
BOARD OF COUNTY SUPERVISORS OF PRINCE WILLIAM COUNTY
PERFORMANCE


$27,600.76


2/27/2014
8/27/2016
IS0150965U
ORANGE COUNTY FLORIDA
PERFORMANCE


$191,596.55


4/3/2014
5/15/2015
IS0151029U
LANCASTER COUNTY SC
PERFORMANCE


$27,315.50


2/19/2014
2/19/2015
IS0151030U
LANCASTER COUNTY
PERFORMANCE


$62,761.60


2/19/2014
2/19/2015
IS0155680U
CITY OF SHOREVIEW
PERFORMANCE


$1,065,777.50


3/12/2014
3/12/2015
IS0155685U
CITY OF SHOREVIEW
PERFORMANCE


$50,000.00


3/12/2014
3/12/2015
IS0159226U
BOARD OF SUPERVISORS OF STAFFORD COUNTY VA
PERFORMANCE


$165,503.00


4/21/2014
6/21/2016
IS0159250U
INDIAN RIVER COUNTY BOARD OF COUNTY COMMISSIONERS
PERFORMANCE


$553,277.81


3/27/2014
7/31/2015
IS0159510U
TOWN OF CARY
PERFORMANCE


$2,880,284.30


3/25/2014
3/25/2015
IS0171706U
LANCASTER COUNTY SC
PERFORMANCE


$149,937.50


4/28/2014
4/25/2015
IS0171778U
LANCASTER COUNTY SC
PERFORMANCE


$184,910.00


4/28/2014
4/28/2015
IS0171782U
LANCASTER COUNTY SC
PERFORMANCE


$238,075.00


4/28/2014
4/28/2015
IS0171783U
LANCASTER COUNTY SC
PERFORMANCE


$263,887.50


4/28/2014
4/28/2015


Schedule 1.01 - 12
Existing Letters of Credit

--------------------------------------------------------------------------------




IS0171785U
LANCASTER COUNTY SC
PERFORMANCE


$580,818.75


4/28/2014
4/21/2015
IS0175110U
LANCASTER COUNTY SC
PERFORMANCE


$23,882.50


5/7/2014
5/7/2015
IS0175806U
BOARD OF SUPERVISORS OF STAFFORD COUNTY VA
PERFORMANCE


$260,391.00


5/13/2014
8/8/2016
IS0190906U
CLEAR SPRINGS SPRINGFIELD LLC ETAL
FINANCIAL GUARANTEE


$500,000.00


6/4/2014
6/3/2015
IS0203547U
INDIAN RIVER COUNTY BOARD OF COUNTY COMMISSIONERS
PERFORMANCE


$87,500.00


7/3/2014
9/26/2016
IS0211768U
City of Savage
PERFORMANCE


$651,181.25


7/15/2014
7/15/2015
IS0213647U
CITY OF MAPLE GROVE
PERFORMANCE


$80,300.00


7/18/2014
2/1/2015
IS0213648U
CITY OF MAPLE GROVE
PERFORMANCE


$1,117,700.00


7/18/2014
2/1/2015
SM236575W
Charleston Water System
MAINTENANCE


$7,573.22


2/3/2010
2/2/2015
SM236805W
Charleston Water System
PERFORMANCE


$19,038.73


3/15/2010
3/14/2015
SM236806W
Charleston Water System
PERFORMANCE


$5,409.31


3/15/2010
3/14/2015
SM236964W
Carleston Water System
MAINTENANCE


$10,712.14


4/8/2010
3/31/2015
SM237356W
CHARLESTON WATER SYSTEM
PERFORMANCE


$19,038.73


6/15/2010
6/11/2015
SM238602W
Horry County Engineering
PERFORMANCE


$4,412.85


2/1/2011
6/14/2015








Schedule 1.01 - 13
Existing Letters of Credit

--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
Commitment
Applicable Percentage
Bank of America, N.A.


$50,000,000
10.000000000%
BNP Paribas


$50,000,000
10.000000000%
Citibank, N.A.


$50,000,000
10.000000000%
Comerica Bank


$50,000,000
10.000000000%
JPMorgan Chase Bank, N.A.


$50,000,000
10.000000000%
PNC Bank, National Association


$50,000,000
10.000000000%
The Royal Bank of Scotland plc


$50,000,000
10.000000000%
SunTrust Bank


$50,000,000
10.000000000%
Branch Banking and Trust Company


$37,500,000
7.5000000000%
Fifth Third Bank


$25,000,000
5.000000000%
Wells Fargo Bank, National Association


$25,000,000
5.000000000%
T.D. Bank, N.A.


$12,500,000
2.500000000%
 
 
 
Total
$500,000,000
100.000000000%




Schedule 2.01 - 1
Commitments and Applicable Percentages

--------------------------------------------------------------------------------




SCHEDULE 5.09


EXISTING LIENS


None.

Schedule 5.09 - 1
Existing Liens

--------------------------------------------------------------------------------




SCHEDULE 5.10


EXISTING INDEBTEDNESS


None.



Schedule 5.10 - 1
Existing Indebtedness

--------------------------------------------------------------------------------




SCHEDULE 5.11


LITIGATION


None.

Schedule 5.11 - 1
Litigation

--------------------------------------------------------------------------------




SCHEDULE 5.15


SUBSIDIARIES


* Denotes Material Subsidiary under the Credit Agreement
** Denotes Borrower


 Name
56th and Lone Mountain, L.L.C.
66 WINDWARD COVE ACQUISITION COMPANY, LLC
America's Mortgage Cooperative, LLC
Andrea's Court, LLC
Anthem Arizona L.L.C.
Anthem Community Council, Inc. (NV)
Anthem Country Club, Inc.
BATCHELLORS FOREST, LLC
BAY VISTA AT MEADOW PARK, L.P.
BC STAFFORD, LLC
BENICIA CS DEVELOPERS, LLC
Centerline Georgia Investor III LLC
CENTEX CONSTRUCTION OF NEW MEXICO, LLC
CENTEX CROWN HOLDING, LLC
CENTEX DEVELOPMENT COMPANY, L.P.
CENTEX FINANCIAL SERVICES, LLC
CENTEX HOMES*
CENTEX HOMES CROWN LLC
CENTEX HOMES OF CALIFORNIA, LLC
CENTEX HOMES REALTY COMPANY
CENTEX HOMES WESTSIDE URBAN RENEWAL I, LLC
CENTEX HOMES WESTSIDE URBAN RENEWAL II, LLC
CENTEX HOMES, INC.
CENTEX HOMES, LLC
CENTEX HOSPITALITY GROUP, LLC
CENTEX INTERNATIONAL II, LLC*
CENTEX LLC*
CENTEX MORTGAGE, TITLE AND INSURANCE GROUP, LLC
CENTEX MULTI-FAMILY COMMUNITIES, LLC
CENTEX MULTI-FAMILY COMPANY
CENTEX MULTI-FAMILY INVESTMENTS, L.P.
CENTEX MULTI-FAMILY ST. PETE HOLDING COMPANY, L.L.C.
CENTEX REAL ESTATE CONSTRUCTION COMPANY
CENTEX REAL ESTATE CORPORATION*
CENTEX REALTY, INC.
CENTEX SERVICE COMPANY, LLC


Schedule 5.15 - 1
Subsidiaries

--------------------------------------------------------------------------------




CENTEX TITLE & ANCILLARY SERVICES, LLC
CENTEX/TAYLOR, LLC
Chandler DJ Basin, LLC
Chandler Natural Resources Corporation
CL OCEAN VILLAS, LLC
CLAREMONT HILLS LLC
COMMERCE LAND TITLE AGENCY, LLC
Conestoga Golf Club LLC
Contractors Insurance Company of North America, Inc., a Risk Retention Group
Corkscrew Lakes, LLC
Corte Bella Country Club Association, Inc.
Corte Bella Golf Club, LLC
CREEKSIDE AT MEADOW PARK, L.P.
CREEKSIDE II DEVELOPMENT, LLC
CTX MORTGAGE COMPANY, LLC
Dean Realty Company
Del E. Webb Development Co., L.P.
Del E. Webb Land Conservancy
Del Webb Building Products LLC
Del Webb California Corp.
Del Webb Communities of Illinois, Inc.
Del Webb Communities, Inc.*
Del Webb Community Management Co.
Del Webb Construction Services Co.
Del Webb Corporation*
Del Webb Home Construction, Inc.
Del Webb Homes, Inc.
Del Webb Limited Holding Co.
Del Webb Southwest Co.
Del Webb Texas Limited Partnership
Del Webb's Coventry Homes Construction Co.
Del Webb's Coventry Homes of Nevada, Inc.
Del Webb's Coventry Homes, Inc.*
Del Webb's Spruce Creek Communities, Inc.
Desarrolladores Urbanos (Canovanas), LLC
DiVosta Building, LLC
DiVosta Homes Holdings, LLC
DiVosta Homes, L.P.*
DR Super Block 1 South, LLC
DW Homebuilding Co.
EAST FRANKLIN IMPLEMENTATION GROUP, LLC
Edinburgh Realty Corporation
EUREKA ESCONDIDO, LLC
Evergreen-Hunt & Merrill Ranch, L.L.C.
FAIR CHASE DEVELOPMENT LLC


Schedule 5.15 - 2
Subsidiaries

--------------------------------------------------------------------------------




Florida Building Products, LLC
Fort Lincoln-Pulte Limited Liability Company
FRCS LLC
GI Development Business Trust
Grand/Sakwa Orchards of Lyon, LLC
Grayhaven Estates Limited, L.L.C.
Great Island Community, LLC
H.D. Whispering Creek, L.L.C.
Hilltop Farms Development, LLC
Homeland CC, LLC
Homeland PG, LLC
HTPD, LLC
HydroSource Acquisitions, Inc.
INDEPENDENT GENERAL AGENCY, INC.
Jersey Meadows LLC
JNN Properties LLC
Kyle Acquisition Group, LLC
LANSDOWNE COMMUNITY DEVELOPMENT LLC
LCD COMMUNICATIONS LLC
LENNAR CENTEX DEL RIO PARTNERS, LLC
LMC HOLDING COMPANY, LLC
MARINA COMMUNITY PARTNERS, LLC
Marquette Title Insurance Company
Mayaguez Partners, LLC
MCS Mountain Road, LLC
MEADOWBROOK DEVELOPMENT COMPANY, LLC
Nomas LLC*
North American Builders Indemnity Company
North Valley Enterprises, LLC
NOVATO COMMUNITY PARTNERS, LLC
OPENBAND AT LANSDOWNE L.L.C.
PC/BRE Springfield L.L.C.
PC/BRE Venture L.L.C.
PC/BRE Whitney Oaks L.L.C.
PCD Realty LLC
PCIC Insurance Agency, Inc.
PG&M Orlando, LLC
PGP TITLE OF FLORIDA, INC.
PGP TITLE, INC.
PGP TITLE, LLC
PH 19 Corporation*
PH 32 Corporation
PH 33 Corporation
PH 34 Corporation
PH 35 Corporation
PH 36 Corporation


Schedule 5.15 - 3
Subsidiaries

--------------------------------------------------------------------------------




PH 37 Corporation
PH 43 LLC*
PH 50 LLC
PH 51 LLC
PH 52 LLC
PH 53 LLC
PH 54 LLC
PH 55 LLC
PH 57, Limited Partnership
PH Relocation Services LLC
PH Trust I
PH Trust II
PH1 Corporation*
PH10 Corporation
PH11 Corporation
PH16, L.P.
PH17, L.P.
PH3 Corporation
PH4 Corporation
PH8 Corporation
PH9 Corporation
PHC Title Corporation
PHNE Business Trust
PHT Building Materials Limited Partnership
PHT Operating Company LLC
PL Roseville, LLC
PN II, Inc.*
PN III, LLC
Potomac Yard Development LLC
Potomac Yard Development Sole Member LLC
PREMIER LAND TITLE INSURANCE COMPANY
Preserve I, Inc.
Preserve II, Inc.*
Pulte Arizona Services, Inc.
Pulte Aviation I LLC
Pulte Braintree LLC
Pulte Building Products LLC
Pulte Building Services LLC
Pulte Building Systems Holding Company, L.L.C.
Pulte Building Systems, L.L.C. (AZ)
Pulte Building Systems, L.L.C. (NV)
Pulte Communities NJ, Limited Partnership
Pulte Development Corporation*
Pulte Development New Mexico, Inc.
Pulte Diversified Companies, Inc.
Pulte Financial Companies, Inc.


Schedule 5.15 - 4
Subsidiaries

--------------------------------------------------------------------------------




Pulte Financial Services LLC
Pulte Georgia Holdings LLC
Pulte Home Corporation*
Pulte Home Corporation of The Delaware Valley
Pulte Home Sciences LLC
Pulte Homes of Greater Kansas City, Inc.
Pulte Homes of Indiana, LLC*
Pulte Homes of Michigan LLC
Pulte Homes of Minnesota LLC*
Pulte Homes of New England LLC*
Pulte Homes of New Mexico, Inc.
Pulte Homes of New York LLC
Pulte Homes of NJ, Limited Partnership*
Pulte Homes of Ohio LLC
Pulte Homes of PA, Limited Partnership
Pulte Homes of South Carolina, Inc.
PULTE HOMES OF ST. LOUIS, LLC
Pulte Homes of Texas, L.P.*
Pulte Homes Tennessee Limited Partnership*
Pulte Interiors, LLC
Pulte International Building Corporation
Pulte International Caribbean Corp.
Pulte International Caribbean II, Limited Partnership
Pulte International Corporation
Pulte Land Company, LLC*
Pulte Mortgage LLC
Pulte Nevada I LLC
Pulte Payroll Corporation
Pulte Purchasing Corporation
Pulte RC, LLC
Pulte Realty Holdings, Inc.*
Pulte Realty Limited Partnership*
Pulte Realty of Connecticut, Inc.
Pulte Realty of New York, Inc.
Pulte Realty of South Jersey, Inc.
Pulte Realty, Inc.
Pulte Services Corporation
Pulte SRL Holdings LLC
Pulte Texas Holdings LLC*
Pulte Title Agency of Ohio, Limited Liability Company
Pulte Urban Renewal, LLC
Pulte.com, Inc.
Pulte/BP Murrieta Hills, LLC
PulteGroup, Inc.**
Radnor Homes, Inc.
Rancho Diamante Investments, LLC


Schedule 5.15 - 5
Subsidiaries

--------------------------------------------------------------------------------




RCC Augusta, LLC
RCC Brookside Epic, LLC
Related Capital Oak Hill Partners LLC
Related Gordon Armstrong Associates LLC
Related Hollywood/Shawnee Associates LLC
RIVERPARK LEGACY, LLC
RIVERWOOD GOLF CLUB, LLC
RN Acquisition 2 Corp.*
Shiloh Farm Investments, LLC
Shorepointe Village Homes, L.L.C.
Sierra Canyon Association
South Natick Hills, LLC
SOUTHPORT DEVELOPMENT LLC
Stetson Venture II, LLC
Stone Creek Golf Club LLC
Sun City Georgetown Community Association, Inc.
Sun City Grand Community Association, Inc.
Sun City Hilton Head Community Association, Inc.
Sun City Title Agency Co.
Sun State Insulation Co., Inc.
Tallmadge Woods STP Associates LLC
Terravita Home Construction Co.
THE JONES COMPANY BUILDING SERVICES, LLC
Title Plant Corporation
Umerley Manor Oaks LLC
Upper Gwynedd Development, Limited Partnership
WEST HYATTSVILLE METRO DEVELOPMENT LLC
WESTLAND ACRES DEVELOPMENT, L.L.C.
WH ON YOUR LOT, LLC
Wil Corporation
Williams' Fields at Perry Hall, L.L.C.
WINDEMERE BLC LAND COMPANY LLC
WOODFIELD COMMUNITY, LLC












Schedule 5.15 - 6
Subsidiaries

--------------------------------------------------------------------------------




SCHEDULE 5.21


INVESTMENTS


None.



Schedule 5.21 - 1
Investments

--------------------------------------------------------------------------------




SCHEDULE 5.25


LABOR CONTRACTS AND DISPUTES


None.

Schedule 5.25
Labor Contracts and Disputes

--------------------------------------------------------------------------------




SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


BORROWER:


PulteGroup, Inc.
3350 Peachtree Road NE, Suite 150
Atlanta, GA 30326
Attention: Bryce Langen
Telephone: (404) 464-9047
Facsimile: (404) 978-6773
Electronic Mail: Bryce.Langen@pultegroup.com; treasury@pultegroup.com
Taxpayer Identification Number: 38-2766606
Websites (see Section 6.01):
•
http://pultegroupinc.com/investors/financial-information/sec-filings

•
http://www.sec.gov/cgi-bin/browse-edgar?action=getcompany&CIK=0000822416



ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
One Independence Center
101 N. Tryon St.
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: David Sanctis
Telephone: (980) 387-2466
Facsimile: (704) 409-0026
Electronic Mail: David.Sanctis@baml.com
Account No.: 1366212250600
Ref: PulteGroup Inc.
ABA# 026009593


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
222 Broadway, 14th Floor
Mail Code: NY3-222-14-03
New York, NY 10038
Attention: Paley Chen
Telephone: (646) 556-0753
Facsimile: (212) 548-8944
Electronic Mail: Paley.Chen@baml.com

Schedule 10.02 - 1
Administrative Agent’s Office; Certain Addresses for Notices

--------------------------------------------------------------------------------




L/C ISSUERS:


Bank of America, N.A.
Trade Operations
1000 W. Temple St., 7th Floor
Mail Code: CA9-705-07-05
Los Angeles, CA 90012
Attention: Standby Letters of Credit – Eunson Bae
Telephone: (213) 417-9467
Facsimile: (888) 277-5577
Electronic Mail: los_angeles_Standby_LC@bankofamerica.com


JPMorgan Chase Bank, N.A.
10420 Highland Manor Drive, Floor 4
Tampa, FL 33610
Attention: James Alonzo
Telephone: (813) 432-6339
Facsimile: (201) 244-3885
Electronic Mail: James.Alonzo@jpmchase.com


BNP Paribas
525 Washington Blvd.
New Jersey, NJ 07310
Attention: Denesh Goolab
Telephone: (514) 285-6043
Facsimile: (201) 616-7909
Electronic Mail: NYLS.Support@us.bnpparibas.com


Citibank, N.A.
1615 Brett Road Building III
New Castle, DE 1972
Attention: Arunachalam Bhuvanesh
Telephone: (201) 472-4414
Facsimile: (212) 994-0847
Electronic Mail: GlOriginationOps@citi.com


Fifth Third Bank
5050 Kingsley Drive
Mail Code: 1MOCBR
Cincinnati, OH 45227
Attention: Jennifer Noe
Telephone: (513) 358-5229
Facsimile: (513) 534-5950
Electronic Mail: Jennifer.Noe@53.com


PNC Bank, National Association
500 First Ave
Mail Code: P7-PFSC-04-V
Pittsburgh, PA 15219

Schedule 10.02 - 2
Administrative Agent’s Office; Certain Addresses for Notices

--------------------------------------------------------------------------------




Attention: Anthony Sisco
Telephone: (412) 762-3546
Facsimile: (412) 705-2124
Electronic Mail: Anthony.Sisco@pnc.com


The Royal Bank of Scotland plc
4246 South Riverboat Road
Taylorsville, UT 84123
Attention: Thayne Turley
Telephone: (801) 312-6431
Facsimile: (203) 873-5019
Electronic Mail: GBMUSOCLendingOperations@rbs.com


SunTrust Bank, N.A.
245 Peachtree Center Avenue
Suite/Mail Code: GA-ATL-3707
Atlanta, GA 30303
Attention: Aimee Maier
Telephone: (404) 532-0947
Facsimile: (404) 588-8129
Electronic Mail: Aimee.Maier@suntrust.com


TD Bank, N.A.
6000 Atrium Way
Mt. Laurel, NJ 08054
Attention: Commercial Loan Servicing/Investor Processing
Telephone: (856) 533-4885 (Primary) (856) 533-6616 (Secondary)
Facsimile: (856) 533-7128
Electronic Mail: investorprocessing@yesbank.com


Wells Fargo Bank, National Association
2030 Main Street, Suite 800
Irvine, CA 92614
Attention: Stacy Novak
Telephone: (949) 251-9728
Facsimile: (949) 851-9728
Electronic Mail: Novacks@wellsfargo.com


SWING LINE LENDER:
Bank of America, N.A.
One Independence Center
101 N. Tryon St.
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: David Sanctis
Telephone: (980) 387-2466
Telecopier: (704) 409-0026
Electronic Mail: David.Sanctis@baml.com

Schedule 10.02 - 3
Administrative Agent’s Office; Certain Addresses for Notices

--------------------------------------------------------------------------------







Schedule 10.02 - 4
Administrative Agent’s Office; Certain Addresses for Notices

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of July 23, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among PulteGroup, Inc., a Michigan corporation
(“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned hereby requests (select one):
A Borrowing of Committed Loans
A conversion or continuation of Loans

1.    On      (a Business Day).
2.    In the amount of $    .
3.    Comprised of         .
        [Type of Committed Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of ____ months.
The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
PULTEGROUP, INC.
By:     
Name:     
Title:     





Exhibit A - 1
Form of Committed Loan Notice

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____
To:
Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of July 23, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among PulteGroup, Inc., a Michigan corporation
(“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned hereby requests a Swing Line Loan:
1.    On      (a Business Day).
2.    In the amount of $    .
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
PULTEGROUP, INC.
By:     
Name:     
Title:     



Exhibit B - 1
Form of Swing Line Loan Notice

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF NOTE
    
FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
_____________________ or registered assigns ( “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by Lender to Borrower under that certain Credit
Agreement, dated as of July 23, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender.
Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to
Administrative Agent for the account of Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by Lender shall be evidenced by one or
more loan accounts or records maintained by Lender in the ordinary course of
business. Lender may also attach schedules to this Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.
Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.



Exhibit C - 1
Form of Note

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
PULTEGROUP, INC.
By:     
Name:     
Title:     



Exhibit C - 2
Form of Note

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   




Exhibit C - 3
Form of Note

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date ________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of July 23, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among PulteGroup, Inc., a Michigan corporation (“Borrower”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________ of Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to Administrative Agent on
the behalf of Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of Borrower ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of Borrower ended as of
the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of Borrower and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Borrower during the accounting period covered by such financial statements.
3.    A review of the activities of Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period Borrower performed and observed all its Obligations
under the Credit Documents, and
[select one:]
[to the best knowledge of the undersigned, during such fiscal period Borrower
performed and observed each covenant and condition of the Credit Documents
applicable to it, and no Default has occurred and is continuing.]
--or--

Exhibit D - 1
Form of Compliance Certificate

--------------------------------------------------------------------------------




[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status and what
action Borrower proposes to take with respect thereto:]
4.    The representations and warranties of Borrower contained in Article V of
the Agreement, and any representations and warranties of any Credit Party that
are contained in any document furnished at any time under or in connection with
the Credit Documents, are true and correct in all material respects (without
duplication of any materiality qualifiers set forth therein) on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (without duplication of any materiality qualifiers set
forth therein) as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.01 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.
5.    Attached hereto as Schedule 1 are calculations demonstrating compliance by
the Credit Parties with the financial covenants contained in Section 6.02 of the
Agreement.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________, _____.
PULTEGROUP, INC.
By:     
Name:     
Title:     



Exhibit D - 2
Form of Compliance Certificate

--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I.
Section 6.02(a) – Debt to Capitalization Ratio.

A.
Indebtedness:            $_______________

B.
50% of Qualified Subordinated Debt:    $    

C.
Unrestricted Cash in Excess of $25,000,000:    $    

D.
Capitalization:             $    

E.
Debt to Capitalization Ratio ((Line I.A. – (Line I.B. + Line I.C)) ÷ Line
I.D):        %

II.
Section 6.02(b) –Interest Coverage Ratio.

A.
Interest Coverage Ratio:

1.
EBITDA for four consecutive fiscal quarters ending on the Statement Date (the
“Subject Period”):    $    

2.
Interest incurred during the Subject Period:    $    

3.
Interest income during the Subject Period:    $    

4.
Interest Coverage Ratio (Lines II.A.1 ÷ (Line II.A.2 – Line II.A.3)):
    _________ to 1.0

B.
Unrestricted Cash Ratio:    

1.
Unrestricted Cash as of the Statement Date:     $    

2.
Interest incurred during the Subject Period:    $    


Exhibit D - 3
Form of Compliance Certificate

--------------------------------------------------------------------------------




3.
Interest income during the Subject Period:    $    

4.
Unrestricted Cash Ratio (Line II.B.1 ÷ (Line II.B.2 – Line II.B.3)):
    _________ to 1.0

III.
Section 6.02(c) – Tangible Net Worth.

A.
Tangible Net Worth at Statement Date:

1.
Shareholders’ Equity or Net Worth of Borrower:    $    

2.
Intangibles:        $    


Exhibit D - 3
Form of Compliance Certificate

--------------------------------------------------------------------------------




3.
Tangible Net Worth (Line III.A.1 – Line III.A.2):    $    

B.
70% of Tangible Net Worth on the Closing Date:    $3,155,912,000

C.
50% of cumulative Net Income of Borrower and its Subsidiaries earned for each
completed fiscal quarter subsequent to the Closing Date to the date of
determination:    $    

D.
Minimum required Tangible Net Worth (Line III.B + Line III.C):    $    




Exhibit D - 4
Form of Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT E-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto in the amount[s] and equal
to the percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below (including the
Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
1.    Assignor[s]:    ______________________________
______________________________
[Assignor [is] [is not] a Defaulting Lender]
2.
Assignee[s]:    ______________________________

______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.    Borrower(s):    PulteGroup, Inc., a Michigan corporation
4.
Administrative Agent: Bank of America, N.A., as Administrative Agent under the
Credit Agreement


Exhibit E-1 - 1
Form of Assignment and Assumption

--------------------------------------------------------------------------------




5.
Credit Agreement:    Credit Agreement, dated as of July 23, 2014, among
PulteGroup, Inc., a Michigan corporation, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer, and
Swing Line Lender

6.    Assigned Interest[s]:






Assignor[s]






Assignee[s]
Aggregate
Amount of
Commitments for all Lenders
Amount of
Commitment
Assigned
Percentage
Assigned of
Commitment




CUSIP
 Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

[7.    Trade Date:    __________________]
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]
[NAME OF ASSIGNOR]


By: _____________________________


[NAME OF ASSIGNOR]


By: _____________________________
    Title:


ASSIGNEE[S]
[NAME OF ASSIGNEE]


By: _____________________________
    Title:



Exhibit E-1 - 2
Form of Assignment and Assumption

--------------------------------------------------------------------------------




[NAME OF ASSIGNEE]


By: _____________________________
    Title:

Exhibit E-1 - 3
Form of Assignment and Assumption

--------------------------------------------------------------------------------




[Consented to and] Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent


By: _________________________________
Title:
[Consented to:]


By: _________________________________
Title:



Exhibit E-1 - 4
Form of Assignment and Assumption

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01(a) and (b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

Exhibit E-1 - 5
Form of Assignment and Assumption

--------------------------------------------------------------------------------




Notwithstanding the foregoing, Administrative Agent shall make all payments of
interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of
____________________ [confirm that choice of law provision parallels the Credit
Agreement].





Exhibit E-1 - 6
Form of Assignment and Assumption

--------------------------------------------------------------------------------




EXHIBIT E-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE
[Attached.]



Exhibit E-2 - 1
Form of Administrative Questionnaire



--------------------------------------------------------------------------------




[pultegroupinccreditag_image1.jpg]



Exhibit E-2 - 2
Form of Administrative Questionnaire



--------------------------------------------------------------------------------




[pultegroupinccreditag_image2.jpg]



Exhibit E-2 - 3
Form of Administrative Questionnaire



--------------------------------------------------------------------------------







Exhibit E-2 - 4
Form of Administrative Questionnaire



--------------------------------------------------------------------------------




[pultegroupinccreditag_image3.jpg]



Exhibit E-2 - 5
Form of Administrative Questionnaire



--------------------------------------------------------------------------------




[pultegroupinccreditag_image4.jpg]



Exhibit E-2 - 6
Form of Administrative Questionnaire



--------------------------------------------------------------------------------







Exhibit E-2 - 7
Form of Administrative Questionnaire



--------------------------------------------------------------------------------




EXHIBIT F
FORM OF GUARANTY
Dated as of July 23, 2014


FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to PULTEGROUP, INC., a Michigan corporation
(“Borrower”), by BANK OF AMERICA, N.A., in its capacity as Administrative Agent
under the Credit Agreement referenced herein (in such capacity and together with
its successors and assigns as permitted under the Credit Agreement,
“Administrative Agent”) and Lenders, as such term is defined in that certain
Credit Agreement dated as of July 23, 2014 among Borrower, Administrative Agent,
BANK OF AMERICA, N.A., in its capacity as Swing Line Lender and an L/C Issuer,
such Lenders, JPMORGAN CHASE BANK, N.A., as Syndication Agent, and MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, J.P. MORGAN SECURITIES LLC, RBS
SECURITIES INC., and SUNTRUST ROBINSON HUMPHREY, INC., as Joint Lead Arrangers
and Joint Bookrunners (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement;” capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Credit Agreement), the undersigned Subsidiaries of Borrower (each a “Guarantor”
and collectively, “Guarantors”) hereby jointly and severally furnish their
guaranty of the Guaranteed Obligations (as hereinafter defined) as follows:
1.    Guaranty. Each Guarantor hereby absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all existing and future indebtedness and liabilities of every kind,
nature and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees indemnities, damages, costs, expenses or otherwise, of Borrower
to Administrative Agent, L/C Issuers, Swing Line Lender and/or Lenders
(Administrative Agent, L/C Issuers, Swing Line Lender and Lenders are
collectively referred to herein as “Secured Parties” and individually as a
“Secured Party”), arising under the Credit Agreement, the other Credit
Documents, and all instruments, agreements and other documents of every kind and
nature now or hereafter executed in connection with the Credit Agreement and the
other Credit Documents (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by Administrative Agent in connection with the collection or
enforcement thereof), and whether recovery upon such indebtedness and
liabilities may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against any
Guarantor or Borrower under the Bankruptcy Code (Title 11, United States Code),
any successor statute or any other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (collectively, “Debtor Relief
Laws”), and including interest that accrues after the commencement by or against
Borrower of any proceeding under any Debtor Relief Laws (collectively, the
“Guaranteed Obligations”); provided that the Guaranteed Obligations shall
exclude any Excluded Swap Obligations (as hereinafter defined). Secured Parties’
books and records showing the amount of the Guaranteed Obligations shall be
admissible in evidence in any action or proceeding, and, absent manifest error,
shall be binding upon each Guarantor and conclusive for the purpose of
establishing the amount of the Guaranteed Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,

Exhibit F - 1
Form of Guaranty

--------------------------------------------------------------------------------




non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing. Anything
contained herein to the contrary notwithstanding, the obligations of each
Guarantor hereunder at any time shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any similar federal or state law.
2.    No Setoff or Deductions; Taxes; Payments. Each Guarantor represents and
warrants that it is organized and resident in the United States. Each Guarantor
shall make all payments hereunder without setoff or counterclaim and free and
clear of and without deduction for any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings, compulsory loans, restrictions or conditions of
any nature now or hereafter imposed or levied by any jurisdiction or any
political subdivision thereof or taxing or other authority therein unless such
Guarantor is compelled by law to make such deduction or withholding. If any such
obligation (other than one arising with respect to taxes based on or measured by
the income or profits of the respective Secured Parties) is imposed upon any
Guarantor with respect to any amount payable by it hereunder, such Guarantor
will pay to Administrative Agent (for the benefit of Secured Parties), on the
date on which such amount is due and payable hereunder, such additional amount
in U.S. dollars as shall be necessary to enable Administrative Agent (on behalf
of Secured Parties) to receive the same net amount which Administrative Agent
would have received on such due date had no such obligation been imposed upon
such Guarantor. Each Guarantor will deliver promptly to Administrative Agent
(for the benefit of Secured Parties) certificates or other valid vouchers for
all taxes or other charges deducted from or paid with respect to payments made
by such Guarantor hereunder. The obligations of each Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.
3.    Rights of Secured Parties. Each Guarantor consents and agrees that
Administrative Agent (for the benefit of Secured Parties) and/or Secured Parties
(as applicable) may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as Secured Parties, in their sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Guaranteed Obligations. Without limiting the generality
of the foregoing, each Guarantor consents to the taking of, or failure to take,
any action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.
4.    Certain Waivers. Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of Borrower; (b) any defense based on any claim
that any Guarantor’s obligations exceed or are more burdensome than those of
Borrower; (c) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (d) any right to require Administrative Agent
or any other Secured Party to proceed against Borrower, proceed against or
exhaust any security for the Guaranteed Obligations, or pursue any other remedy
in Administrative Agent’s or any other Secured Party’s power whatsoever; (e) any
benefit of and any right to participate in any security now or hereafter held by
Administrative Agent or any other Secured Party; and (f) to the fullest extent
permitted by law, any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability

Exhibit F - 2
Form of Guaranty

--------------------------------------------------------------------------------




of or exonerating guarantors or sureties. Each Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.
5.    Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guaranty
whether or not Borrower or any other person or entity is joined as a party.
6.    Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
(other than unasserted contingent claims for indemnification or expense
reimbursement for which no claim has been asserted or demanded) and any amounts
payable under this Guaranty have been indefeasibly paid and performed in full
and any commitments of Secured Parties or facilities provided by Secured Parties
with respect to the Guaranteed Obligations are terminated. If any amounts are
paid to any Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of Secured Parties and shall
forthwith be paid to Administrative Agent (for the benefit of Secured Parties)
to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.
7.    Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations (other than
unasserted contingent claims for indemnification or expense reimbursement for
which no claim has been asserted or demanded) and any other amounts payable
under this Guaranty are indefeasibly paid in full in cash and any commitments of
Secured Parties or facilities provided by Secured Parties with respect to the
Guaranteed Obligations are terminated. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of Borrower or any Guarantor is made, or any
Secured Party exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by Secured
Parties in their discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not Administrative Agent (for the benefit of Secured
Parties) is in possession of or has released this Guaranty and regardless of any
prior revocation, rescission, termination or reduction. The obligations of
Guarantors under this paragraph shall survive termination of this Guaranty.
8.    Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of Borrower or any other Guarantor owing to such
Guarantor, whether now existing or hereafter arising, including but not limited
to any obligation of Borrower to such Guarantor as subrogee of any Secured Party
or resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations. If
Administrative Agent (for the benefit of Secured Parties) so requests, any such
obligation or indebtedness of Borrower or any other Guarantor to any Guarantor
shall be enforced and performance received by such Guarantor as trustee for
Administrative Agent (for the benefit of Secured Parties) and the proceeds
thereof shall be paid over to Administrative Agent (for the benefit of Secured
Parties) on account of the Guaranteed Obligations, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty.

Exhibit F - 3
Form of Guaranty

--------------------------------------------------------------------------------




9.    Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Guarantor or Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by Guarantors
immediately upon demand by Administrative Agent.
10.    Expenses. Guarantors shall pay on demand all documented out-of-pocket
expenses (including attorneys’ fees and expenses and the allocated cost and
disbursements of internal legal counsel) in any way relating to the enforcement
or protection of Administrative Agent’s or any other Secured Party’s rights
under this Guaranty or in respect of the Guaranteed Obligations, including any
incurred during any “workout” or restructuring in respect of the Guaranteed
Obligations and any incurred in the preservation, protection or enforcement of
any rights of Secured Parties in any proceeding any Debtor Relief Laws. The
obligations of Guarantors under this paragraph shall survive the payment in full
of the Guaranteed Obligations and termination of this Guaranty.
11.    Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by
Administrative Agent (for the benefit of Secured Parties) and Guarantors. No
failure by Administrative Agent to exercise, and no delay in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy or power hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by Administrative Agent (for
the benefit of Secured Parties) and Guarantors in writing, this Guaranty is not
intended to supersede or otherwise affect any other guaranty now or hereafter
given by Guarantors for the benefit of any Secured Party or any term or
provision thereof.
12.    Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from Borrower
and any other guarantor such information concerning the financial condition,
business and operations of Borrower and any such other guarantor as such
Guarantor requires, and that Secured Parties have no duty, and Guarantors are
not relying on any Secured Party at any time, to disclose to Guarantors any
information relating to the business, operations or financial condition of
Borrower or any other guarantor (the guarantor waiving any duty on the part of
any Secured Party to disclose such information and any defense relating to the
failure to provide the same).
13.    Setoff. If and to the extent any payment is not made when due hereunder,
each Secured Party and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to setoff and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Secured Party or
any such Affiliate to or for the credit or the account of any Guarantor against
any and all of the obligations of such Guarantor now or hereafter existing under
this Guaranty to such Secured Party or their respective Affiliates, irrespective
of whether or not such Secured Party or Affiliate shall have made any demand
under this Guaranty and although such obligations of such Guarantor may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Secured Party different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; in accordance with the terms of
Section 10.08 of the Credit Agreement. The rights of each Secured Party and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Secured Party or their
respective Affiliates may have. Each Secured Party agrees to notify Borrower and
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Exhibit F - 4
Form of Guaranty

--------------------------------------------------------------------------------




14.    Representations and Warranties. Each Guarantor represents and warrants
that (a) it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (c) the making and performance of this Guaranty does
not and will not violate the provisions of any applicable law, regulation or
order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; and (d) all consents, approvals, licenses and authorizations
of, and filings and registrations with, any governmental authority required
under applicable law and regulations for the making and performance of this
Guaranty have been obtained or made and are in full force and effect. By
execution hereof, each Guarantor covenants and agrees that certain
representations, warranties, terms, covenants, and conditions set forth in the
Credit Documents are applicable to such Guarantor and shall be imposed upon such
Guarantor, and such Guarantor reaffirms that each such representation and
warranty is true and correct in all material respects (without duplication of
any materiality qualifiers set forth therein) and covenants and agrees to
promptly and properly perform, observe, and comply with each such term,
covenant, or condition. Moreover, each Guarantor acknowledges and agrees that
this Guaranty is subject to the setoff provisions of the Credit Documents in
favor of the Credit Parties. In the event the Credit Agreement or any other
Credit Document shall cease to remain in effect for any reason whatsoever during
any period when any part of the Guaranteed Obligations remains unpaid, the
terms, covenants, and agreements of the Credit Agreement or such other Credit
Document incorporated herein by reference shall nevertheless continue in full
force and effect as obligations of such Guarantor under this Guaranty.
15.    Indemnification and Survival. Without limitation on any other obligations
of Guarantors or remedies of Administrative Agent (for the benefit of Secured
Parties) under this Guaranty, each Guarantor shall, to the fullest extent
permitted by law, indemnify, defend and save and hold harmless Secured Parties
from and against, and shall pay on demand, any and all damages, losses,
liabilities and related documented expenses (including attorneys’ fees and
expenses and the allocated cost and disbursements of internal legal counsel)
that may be suffered or incurred by Secured Parties in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their terms. The obligations of each Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.
16.    New Guarantors. Additional Persons (each such Person being referred to
herein as a “New Guarantor”) may, from time to time, become party hereto (and
thereby become a Guarantor) pursuant to the terms and conditions set forth in
Section 6.12 of the Credit Agreement by executing a Supplemental Guaranty in the
form of Exhibit A attached hereto. Each such New Guarantor hereby acknowledges,
agrees and confirms that, by its execution of such Supplemental Guaranty, such
New Guarantor will be deemed to be a Credit Party under the Credit Agreement and
a Guarantor for all purposes of the Credit Agreement and shall have all of the
obligations of Guarantors hereunder as if it had executed this Guaranty as of
the Closing Date.


17.    Governing Law; Assignment; Jurisdiction; Notices. This Guaranty shall be
governed by, and construed in accordance with, the internal laws of the State of
New York. This Guaranty shall (a) bind each Guarantor and its successors and
assigns, provided that no Guarantor may assign its rights or obligations under
this Guaranty without the prior written consent of Administrative Agent (and any
attempted assignment without such consent shall be void), and (b) inure to the
benefit of Secured Parties and their successors and assigns and any Secured
Party may, without notice to any Guarantor and without affecting any Guarantor’s
obligations hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part. Each Guarantor hereby
irrevocably (i) submits to the exclusive jurisdiction of any United

Exhibit F - 5
Form of Guaranty

--------------------------------------------------------------------------------




States Federal or State court sitting in New York, New York in any action or
proceeding arising out of or relating to this Guaranty, and (ii) waives to the
fullest extent permitted by law any defense asserting an inconvenient forum in
connection therewith. Service of process by any Secured Party in connection with
such action or proceeding shall be binding on each Guarantor if sent to such
Guarantor by registered or certified mail at its address specified below or such
other address as from time to time notified by such Guarantor. Each Guarantor
agrees that any Secured Party may disclose to any assignee of or participant in,
or any prospective assignee of or participant in, any of its rights or
obligations of all or part of the Guaranteed Obligations any and all information
in such Secured Party’s possession concerning any Guarantor, this Guaranty and
any security for this Guaranty. All notices and other communications to any
Guarantor under this Guaranty shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopier to such Guarantor at its address set forth below or at such other
address in the United States as may be specified by such Guarantor in a written
notice delivered to Administrative Agent at such office as Administrative Agent
may designate for such purpose from time to time in a written notice to
Guarantors.
18.    WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY
APPLICABLE LAW, EACH GUARANTOR AND EACH SECURED PARTY EACH IRREVOCABLY WAIVES
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
19.    Keepwell. At the time the Guaranteed Obligations of any Specified Credit
Party become effective with respect to any Swap Obligation, each Credit Party
that is a Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Credit Party with respect to such Swap Obligation as
may be needed by such Specified Credit Party from time to time to honor all of
its obligations under this Guaranty and the other Loan Documents in respect of
such Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Credit Party for
all purposes of the Commodity Exchange Act.


20.    Definitions. As used herein, the following terms shall have the
respective meanings as follows:
(a)     “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.


(b)    “Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof)

Exhibit F - 6
Form of Guaranty

--------------------------------------------------------------------------------




by virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 19 hereof and any other “keepwell, support or other
agreement” for the benefit of such Guarantor and any and all guarantees of such
Guarantor’s Swap Obligations by other Credit Parties) at the time the guaranty
of such Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.


(c)    “Qualified ECP Guarantor” means, at any time, each Credit Party with
total assets exceeding $10,000,000 or that qualifies at such time as an
“eligible contract participant” under the Commodity Exchange Act and can cause
another person to qualify as an “eligible contract participant” at such time
under §1a(18)(A)(v)(II) of the Commodity Exchange Act.


(d)    “Specified Credit Party” means any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 19 hereof).


(e)    “Swap Obligation” means with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.



Exhibit F - 7
Form of Guaranty

--------------------------------------------------------------------------------




Executed as of the date first written above.
Guarantors:


 
Centex Construction of New Mexico, LLC
Centex Homes Realty Company
Centex Hospitality Group, LLC
Centex International II, LLC
Centex LLC
Centex Real Estate Construction Company
Centex Real Estate Corporation
Del Webb California Corp.
Del Webb Communities, Inc.
Del Webb Communities of Illinois, Inc.
Del Webb Corporation
Del Webb's Coventry Homes, Inc.
Del Webb Home Construction, Inc.
Del Webb's Spruce Creek Communities, Inc.
DiVosta Building, LLC
DiVosta Homes Holdings, LLC
LMC Holding Company, LLC
Nomas LLC
PH 19 Corporation
PH 43 LLC
PH 55 LLC
PH1 Corporation
PN II, Inc.
Potomac Yard Development LLC
Preserve I, Inc.
Preserve II, Inc.


Pulte Arizona Services, Inc.
Pulte Aviation I LLC
Pulte Development Corporation
Pulte Development New Mexico, Inc.
Pulte Home Corporation
Pulte Home Corporation of The Delaware Valley
Pulte Homes of Greater Kansas City, Inc.
Pulte Homes of Michigan LLC
Pulte Homes of Minnesota LLC
Pulte Homes of New England LLC
Pulte Homes of New Mexico, Inc.
Pulte Homes of New York LLC
Pulte Homes of Ohio LLC
Pulte Homes of St. Louis, LLC
Pulte Land Company, LLC
Pulte Nevada I LLC
Pulte Payroll Corporation
Pulte Purchasing Corporation
Pulte RC, LLC
Pulte Realty Holdings, Inc.
Pulte Texas Holdings, LLC
Pulte/BP Murrieta Hills, LLC
Radnor Homes, Inc.
RN Acquisition 2 Corp.
Stone Creek Golf Club LLC
Terravita Home Construction Co.
The Jones Company Building Services, LLC






 
                  
By: Bruce E. Robinson
Title: Vice President and Treasurer
                  
By: Bruce E. Robinson
Title: Vice President and Treasurer







[continued on following page]

Exhibit F - 8
Form of Guaranty

--------------------------------------------------------------------------------






Centex Development Company, L.P.


By: Centex Homes
Its: General Partner


By: Centex Real Estate Corporation
Its: Managing Partner


                  
By: Bruce E. Robinson
Title: Vice President and Treasurer


Centex Homes


By: Centex Real Estate Corporation
Its: Managing Partner


                  
By: Bruce E. Robinson
Title: Vice President and Treasurer
Del Webb Texas Limited Partnership


By: Del Webb Southwest Co.
Its: General Partner


                  
By: Bruce E. Robinson
Title: Vice President and Treasurer


DiVosta Homes, L.P.


By: DiVosta Homes Holdings, LLC
Its: General Partner


                  
By: Bruce E. Robinson
Title: Vice President and Treasurer
GI Development Business Trust


By: PHNE Business Trust
Its: Trustee


By: Pulte Home Corporation
Its: Trustee


                  
By: Bruce E. Robinson
Title: Vice President and Treasurer


PHNE Business Trust


By: Pulte Home Corporation
Its: Trustee


                  
By: Bruce E. Robinson
Title: Vice President and Treasurer
Pulte Homes of NJ, Limited Partnership


By: Pulte Home Corporation of The
   Delaware Valley
Its: General Partner


                  
By: Bruce E. Robinson
Title: Vice President and Treasurer


Pulte Homes of PA, Limited Partnership


By: PH 50 LLC
Its: General Partner


                  
By: Stephen Schlageter
Title: Manager


[continues on following page]




 


Exhibit F - 9
Form of Guaranty

--------------------------------------------------------------------------------












Pulte Homes of Texas, L.P.


By: Pulte Nevada I LLC
Its: General Partner


                  
By: Bruce E. Robinson
Title: Vice President and Treasurer










Pulte Homes Tennessee Limited Partnership


By: Radnor Homes, Inc.
Its: General Partner


                  
By: Bruce E. Robinson
Title: Vice President and Treasurer
Pulte Realty Limited Partnership


By: PH 55 LLC
Its: General Partner


                  
By: Bruce E. Robinson
Title: Vice President and Treasurer


Pulte Homes of Indiana, LLC




                  
By: Steven M. Cook
Title: Manager
 
 

PH Relocation Services LLC


                        
By:     Bruce E. Robinson
Title:    Manager









Exhibit F - 10
Form of Guaranty

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF SUPPLEMENTAL GUARANTY
[Date]
Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is hereby made to (a) that certain Credit Agreement dated as of July
23, 2014 among PULTEGROUP, INC., a Michigan corporation, BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer, Lenders party
thereto, JPMORGAN CHASE BANK, N.A., as Syndication Agent, and MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, J.P. MORGAN SECURITIES LLC, RBS SECURITIES
INC., and SUNTRUST ROBINSON HUMPHREY, INC., as Joint Lead Arrangers and Joint
Bookrunners (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) and (b) that certain
Guaranty, dated as of even date with the Credit Agreement, executed and
delivered by each Guarantor party thereto in favor of Secured Parties (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Guaranty).


In accordance with Section 6.12 of the Credit Agreement and Section 16 of the
Guaranty, the undersigned, [GUARANTOR], a [corporation/limited
partnership/limited liability company] organized under the laws of [_______],
hereby acknowledges, agrees and confirms that, by its execution hereof, the
undersigned will be deemed to be a Credit Party under the Credit Agreement and a
Guarantor for all purposes of the Credit Agreement and shall have all of the
obligations of Guarantors under the Guaranty as if it had executed the Guaranty
as of the Closing Date (as such term is defined in the Credit Agreement).
Further, the undersigned hereby ratifies, as of the date hereof, and agrees to
be bound by, all of the terms, provisions and conditions contained in the
Guaranty and in the Credit Agreement, including without limitation (a) all of
the representations and warranties of the Credit Parties set forth in the Credit
Agreement, (b) all of the affirmative and negative covenants of the Credit
Parties set forth in the Credit Agreement and (c) all of the guaranty
obligations set forth in the Guaranty. The obligations of the undersigned under
the Guaranty and under the Credit Agreement will be joint and several with each
other Person qualifying as a Guarantor under the Guaranty.
    
This Supplemental Guaranty shall be governed by, and construed in accordance
with, the internal laws of the State of New York.





Exhibit F - 11
Form of Guaranty

--------------------------------------------------------------------------------






In witness whereof, this Supplemental Guaranty has been duly executed by the
undersigned as of the date first written above.




    
[NAME OF NEW GUARANTOR]




By:    
Name:    
Title:    





Exhibit F - 12
Form of Guaranty

--------------------------------------------------------------------------------




EXHIBIT G
OPINION MATTERS
The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion:
•
Section 5.03

•
Section 5.04

•
Section 5.05

•
Section 5.06

•
Section 5.07

•
Section 5.11

•
Section 5.17(b)




Exhibit G - 1
Opinion Matters

--------------------------------------------------------------------------------




EXHIBIT H-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of July 23, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PulteGroup, Inc., a Michigan corporation (“Borrower”), Bank
of America, N.A., as Administrative Agent for the Lenders, and each Lender from
time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:        

Name:

Title:
Date: ________ __, 20[ ]



Exhibit H-1 - 1
U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT H-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of July 23, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PulteGroup, Inc., a Michigan corporation (“Borrower”), Bank
of America, N.A., as Administrative Agent for the Lenders, and each Lender from
time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non‑U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:        

Name:

Title:
Date: ________ __, 20[ ]



Exhibit H-2 - 1
U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT H-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of July 23, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PulteGroup, Inc., a Michigan corporation (“Borrower”), Bank
of America, N.A., as Administrative Agent for the Lenders, and each Lender from
time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:        

Name:

Title:
Date: ________ __, 20[ ]



Exhibit H-3 - 1
U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT H-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of July 23, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PulteGroup, Inc., a Michigan corporation (“Borrower”), Bank
of America, N.A., as Administrative Agent for the Lenders, and each Lender from
time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform Borrower and Administrative Agent, and
(2) the undersigned shall have at all times furnished Borrower and
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:        

Name:

Title:
Date: ________ __, 20[ ]



Exhibit H - 4 - 1
U.S. Tax Compliance Certificate